Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20             Desc
                             Main Document    Page 1 of 85


 1   Lewis R. Landau (SBN 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3   Voice & Fax: (888)822-4340
     Email: lew@landaunet.com
 4

 5

 6   Attorneys for Point.360, a California corporation,
     Debtor and Debtor-in-Possession
 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10                                     LOS ANGELES DIVISION

11
     In re                                            Case No.: 2:17-bk-22432 WB
12
     Point.360, a California corporation,             In a Case Under Chapter 11 of the Bankruptcy
13                                                    Code (11 U.S.C. § 1101 et seq.)
                        Debtor
14                                                    DEBTOR’S SECOND AMENDED
                                                      DISCLOSURE STATEMENT DESCRIBING
15                                                    SECOND AMENDED CHAPTER 11 PLAN
                                                      [WITH MINOR MODIFICATIONS
16                                                    12/10/18]

17                                                    Disclosure Statement Hearing

18                                                    Date:    November 8, 2018
                                                      Time:    10:00 a.m.
19                                                    Place:   Courtroom 1375; Judge Brand
                                                               U.S. Bankruptcy Court
20                                                             255 E. Temple Street, 13th Floor
                                                               Los Angeles, CA 90012
21
                                                      Plan Confirmation Status Hearing
22
                                                      Date:    January 29, 2019
23                                                    Time:    2:00 p.m.
                                                      Place:   Courtroom 1375; Judge Brand
24                                                             U.S. Bankruptcy Court
                                                               255 E. Temple Street, 13th Floor
25                                                             Los Angeles, CA 90012

26

27

28


                                                   -1-
Case 2:17-bk-22432-WB                    Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                               Desc
                                          Main Document    Page 2 of 85


 1                                                           TABLE OF CONTENTS
 2
     I. INTRODUCTION ...................................................................................................................... 2
 3
     A.        Purpose of This Document and Exhibits.............................................................................. 2
 4
     B.        Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing. ..................... 4
 5        1.     Time and Place of the Confirmation Hearing. ..................................................................... 5
          2.     Deadline For Voting For or Against the Plan. ..................................................................... 5
 6        3.     Deadline For Objecting to the Confirmation of the Plan. .................................................... 5
          4.     Identity of Person to Contact for More Information Regarding the Plan. ........................... 5
 7
     C.        Disclaimer. .............................................................................................................................. 5
 8
     II. BACKGROUND ....................................................................................................................... 6
 9
     A.        Description and History of the Debtor’s Business. ............................................................. 6
10
     B.        Principals/Affiliates of Debtor's Business. ........................................................................... 7
11
     C.        Management of the Debtor Before and After the Bankruptcy. ......................................... 9
12
     D.        Events Leading to Chapter 11 Filing.................................................................................. 12
13
     E.        Significant Events During the Bankruptcy. ....................................................................... 13
14        1.     Bankruptcy Proceedings. ................................................................................................... 13
          2.     Other Legal Proceedings. ................................................................................................... 16
15        3.     Actual and Projected Recovery of Preferential or Fraudulent Transfers. .......................... 17
          4.     Procedures Implemented to Resolve Financial Problems. ................................................. 18
16        5.     Current and Historical Financial Conditions. .................................................................... 19
17
     III. SUMMARY OF THE PLAN OF REORGANIZATION .................................................. 19
18
     A.        What Creditors and Interest Holders Will Receive Under The Proposed Plan............. 19
19
     B.        Unclassified Claims. ............................................................................................................. 19
20        1.     Administrative Expenses.................................................................................................... 20
          2.     Priority Tax Claims. ........................................................................................................... 21
21        3.     Creditors’ Administrative Expense Claims........................................................................ 21

22   C.        Classified Claims and Interests. .......................................................................................... 22
          1.     Classes of Secured Claims. ................................................................................................ 22
23        2.     Classes of Priority Unsecured Claims. ............................................................................... 23
          3.     Classes of General Unsecured Claims. .............................................................................. 24
24        4.     Class(es) of Interest Holders. ............................................................................................. 26

25   D.        Means of Effectuating the Plan. .......................................................................................... 26
          1.    Funding for the Plan. .......................................................................................................... 26
26        2.    Post-confirmation Management. ........................................................................................ 27
          3.    Disbursing Agent. .............................................................................................................. 28
27
     E.        Risk Factors. ......................................................................................................................... 28
28

                                                                          i
                                                                          -40-
Case 2:17-bk-22432-WB                    Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                                Desc
                                          Main Document    Page 3 of 85


 1   F.        Other Provisions of the Plan. .............................................................................................. 29
          1.     Executory Contracts and Unexpired Leases. ..................................................................... 29
 2        2.     Changes in Rates Subject to Regulatory Commission Approval. ...................................... 30
          3.     Retention of Jurisdiction. ................................................................................................... 30
 3
     G. Tax Consequences of Plan. .................................................................................................. 30
 4
     IV. CONFIRMATION REQUIREMENTS AND PROCEDURES ........................................ 30
 5
     A.        Who May Vote or Object. ................................................................................................... 31
 6        1.    Who May Object to Confirmation of the Plan. .................................................................. 31
          2.    Who May Vote to Accept/Reject the Plan. ........................................................................ 31
 7        3.    Who is Not Entitled to Vote. .............................................................................................. 32
          4.    Who Can Vote in More Than One Class. .......................................................................... 32
 8        5.    Votes Necessary to Confirm the Plan. ............................................................................... 33
          6.    Votes Necessary for a Class to Accept the Plan. ............................................................... 33
 9        7.    Treatment of Nonaccepting Classes. .................................................................................. 33
          8.    Request for Confirmation Despite Nonacceptance by Impaired Class(es). ....................... 33
10
     B.        Liquidation Analysis. ........................................................................................................... 34
11
     C.        Feasibility. ............................................................................................................................. 35
12

13   V. EFFECT OF CONFIRMATION OF PLAN ........................................................................ 36

14   A.        Discharge............................................................................................................................... 36

15   B.        Revesting of Property in the Debtor. .................................................................................. 36

16   C.        Modification of Plan............................................................................................................. 36

17   D.        Post-Confirmation Status Report. ...................................................................................... 37

18   E.        Post-Confirmation Conversion/Dismissal. ......................................................................... 37

19   F.        Final Decree. ......................................................................................................................... 38

20

21

22

23

24

25

26

27

28

                                                                           ii
                                                                           -41-
Case 2:17-bk-22432-WB      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20               Desc
                            Main Document    Page 4 of 85


 1                                                   I.

 2                                             INTRODUCTION

 3          Point.360, a California corporation (“Debtor”) is the Debtor in a Chapter 11 bankruptcy

 4   case. On October 10, 2017, the Debtor filed a voluntary Chapter 11 petition in the United States

 5   Bankruptcy Court for the Central District of California, Los Angeles Division (the “Bankruptcy

 6   Court”) under the United States Bankruptcy Code (“Code”), 11 U.S.C. § 101 et seq. Chapter 11

 7   allows the Debtor, and under some circumstances, creditors and other parties in interest, to

 8   propose a plan of reorganization (“Plan”). The Plan may provide for the Debtor to reorganize by

 9   continuing to operate, to liquidate by selling assets of the estate, or a combination of both. The

10   Debtor is the party proposing the Plan sent to you in the same envelope as this document. THE

11   DOCUMENT YOU ARE READING IS THE DISCLOSURE STATEMENT FOR THE

12   ENCLOSED PLAN.

13          The Proponent seeks to accomplish payments under the Plan by paying creditors from

14   revenues generated by future operations and sales of certain assets. A critical condition for Plan

15   confirmation is that the Debtor obtains authority to sell the surplus MVF PPE (as defined

16   herein) with proceeds paid to general unsecured creditors before paying Medley in full. On

17   January 29, 2019, there will be a hearing before the Bankruptcy Court regarding this issue.

18   If the Debtor is not authorized by the Bankruptcy Court to sell the MVF PPE, the Plan

19   cannot be confirmed as currently proposed and the Debtor may be required to resolicit

20   acceptances of the plan. The Effective Date of the proposed Plan is the later of February 28,

21   2019 or the 15th day after entry of a Court order confirming the Plan, providing no stay of

22   effectiveness thereof is in effect. If a stay of effectiveness is then in effect, the Plan becomes

23   effective when such stay is terminated.

24   A.     Purpose of This Document and Exhibits.

25          This Disclosure Statement summarizes what is in the Plan and tells you certain

26   information relating to the Plan and the process the Court follows in determining whether or not

27   to confirm the Plan. The following important exhibits are attached hereto:

28


                                                   -2-
Case 2:17-bk-22432-WB          Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                       Desc
                                Main Document    Page 5 of 85


 1           Exhibit 1:        Claims listings by plan class.
             Exhibit 2:        Cash flow projections for the term of the Plan.
 2           Exhibit 3:        Prepetition balance sheets and statements of operations.
             Exhibit 4:        Liquidation analysis, including Debtor’s Schedule A/B.
 3
             Exhibit 5:        Statement of Financial Affairs Part 2(3), (4) re prepetition transfers.
 4           Exhibit 6:        Treatment of executory contracts and leases.
             Exhibit 7:        Surplus Property, Plant & Equipment (“PPE”) inventory valuation.
 5           Exhibit 8:        Declaration of Haig S. Bagerdjian in support of this Disclosure Statement.
 6           In summary, the Plan proposes the following treatments for all the Debtor’s creditors,

 7   equity security holders and executory leases and contracts from and after the Plan Effective Date:
       CLASS          DESCRIPTION                     IMPAIRMENT    TREATMENT
 8     Unclassified   Administrative Claims           Unimpaired.   Paid in full on Effective Date.
       Unclassified   Priority Tax Claims:            Unimpaired.   Statutory treatment over 5 years from petition
 9                    LA County TTC/                                date/
                      IRS, FTB Cty Orange                           Paid on Effective Date
10     Class 1        Austin Financial Services,      Unimpaired.   Contract rights unaltered, defaults, if any,
                      Inc.                                          cured.
11     Class 2        Medley Capital Corporation      Unimpaired.   Contract rights unaltered, defaults, if any,
                      Medley Opportunity Fund                       cured.
12                    II, LP
       Class 3        Priority Employee               Impaired.     Paid in full on Effective Date.
13                    Claims; See Disclosure
                      Statement Exhibit 1.
14     Class 4        UnitedHealth Priority           Impaired.     Paid in full over 6 months from Effective
                      Employee Benefit Plan                         Date, including from a pro rata share of
15                    Claim                                         Medley Litigation proceeds (if any).
       Class 5        SAG-AFTRA and SAG-              Impaired.     Paid $5,000 monthly from and after the
16                    AFTRA Health Fund and                         Effective Date until paid in full on 8/1/19,
                      AFTRA Retirement Fund                         including from a pro rata share of Medley
17                    Priority Claims                               Litigation proceeds (if any).
       Class 6        General Unsecured               Impaired.     Paid over 36 months at $25,000 per month
18                    Creditors;                                    plus proceeds of asset sales within six (6)
                      See Disclosure Statement                      months of Effective Date (subject to approval
19                    Exhibit 1.                                    by the Bankruptcy Court that the Debtor is
                                                                    permitted to sell the MVF PPE and use the
20                                                                  proceeds to pay general unsecured creditors)
                                                                    and a share of Medley Litigation proceeds (if
21                                                                  any) paid pro rata. Paid between 89% and
                                                                    100% depending on results of asset sales.
22     Class 7        Convenience Class of            Impaired.     Paid 75% on the Effective Date in full
                      Claims equal to, less than or                 satisfaction of such claims.
23                    reduced to $2,500
       Class 8        Wilcon Holdings, LLC aka        Impaired.     Satisfied per Court approved Settlement
24                    Crown Castle Fiber                            Agreement.
       Class 9        Equity Interests                Impaired.     Equity interests, including stock, options and
25                                                                  warrants, are cancelled, but allowed common
                                                                    stock holders receive a pro rata junior
26                                                                  distribution of net Medley Litigation
                                                                    proceeds, if any, after payment in full of all
27                                                                  senior claims.
       Unclassified   Executory Leases and            Assumed.      See Disclosure Statement Exhibit 6.
28                    Contracts


                                                           -3-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20              Desc
                             Main Document    Page 6 of 85


 1          READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO

 2   KNOW ABOUT:

 3          (1)     WHO CAN VOTE OR OBJECT,

 4          (2)     WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what your claim will

 5   receive if the Plan is confirmed), AND HOW THIS TREATMENT COMPARES TO

 6   WHAT YOUR CLAIM WOULD RECEIVE IN LIQUIDATION,

 7          (3)     THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS

 8   DURING THE BANKRUPTCY,

 9          (4)     WHAT THINGS THE COURT WILL LOOK AT TO DECIDE WHETHER

10   OR NOT TO CONFIRM THE PLAN,

11          (5)     WHAT IS THE EFFECT OF CONFIRMATION, AND

12          (6)     WHETHER THIS PLAN IS FEASIBLE.

13          This Disclosure Statement cannot tell you everything about your rights. You should

14   consider consulting your own lawyer to obtain more specific advice on how this Plan will affect

15   you and what is the best course of action for you.

16          Be sure to read the Plan as well as the Disclosure Statement.           If there are any

17   inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.

18          The Code requires a Disclosure Statement to contain “adequate information” concerning

19   the Plan. The Bankruptcy Court (“Court”) has approved this document as an adequate Disclosure

20   Statement, containing enough information to enable parties affected by the Plan to make an

21   informed judgment about the Plan. Any party can now solicit votes for or against the Plan.

22   B.     Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing.

23          THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS

24   DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT

25   YET BINDING ON ANYONE.              HOWEVER, IF THE COURT LATER CONFIRMS THE

26   PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTOR AND ON ALL

27   CREDITORS AND INTEREST HOLDERS IN THIS CASE.

28


                                                   -4-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                             Main Document    Page 7 of 85


 1           1.     Time and Place of the Confirmation Hearing.

 2           The hearing where the Court will determine whether or not to confirm the Plan will take

 3   place on the date set forth in the accompanying notice, once set, in Courtroom 1375, 13th Floor,

 4   255 E. Temple Street, Los Angeles, CA 90012. At this time, a Plan confirmation status hearing is

 5   set for January 29, 2018 at 2:00 p.m. On January 29, 2018, the Bankruptcy Court will determine

 6   whether the Debtor is authorized to sell the surplus MVF PPE (as defined herein) with proceeds

 7   paid to general unsecured creditors before paying Medley in full.

 8           2.     Deadline For Voting For or Against the Plan.

 9           If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot

10   and return the ballot in the enclosed envelope to Lewis R. Landau, Attorney at Law, 22287

11   Mulholland Hwy., # 318, Calabasas, California 91302.

12           Your ballot must be received by the date set forth in the accompanying notice or it will not

13   be counted.

14           3.     Deadline For Objecting to the Confirmation of the Plan.

15           Objections to the confirmation of the Plan must be filed with the Court and served upon

16   Lewis R. Landau, Attorney at Law, 22287 Mulholland Hwy., # 318, Calabasas, California 91302

17   by the date set forth in the accompanying notice.

18           4.     Identity of Person to Contact for More Information Regarding the Plan.

19           Any interested party desiring further information about the Plan should contact Lewis R.

20   Landau, Attorney at Law, 22287 Mulholland Hwy., # 318, Calabasas, California 91302; email:

21   Lew@Landaunet.com; voice and fax: (888)822-4340.

22   C.      Disclaimer.

23           The financial data relied upon in formulating the Plan is based on the Debtor’s books and

24   records. The information contained in this Disclosure Statement is provided by the Debtor. The

25   Plan Proponent represents that everything stated in the Disclosure Statement is true to the

26   Proponent’s best knowledge. The Court has not yet determined whether or not the Plan is

27   confirmable and makes no recommendation as to whether or not you should support or oppose the

28   Plan.


                                                     -5-
Case 2:17-bk-22432-WB      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                            Main Document    Page 8 of 85


 1          On January 29, 2018, there will be a hearing before the Bankruptcy Court with respect to

 2   the Debtors proposal to sell the surplus MVF PPE with proceeds paid to general unsecured

 3   creditors before paying Medley in full. If the Debtor is not authorized by the Bankruptcy Court to

 4   sell the MVF PPE, the Plan cannot be confirmed and the Debtor will be required to resolicit

 5   acceptances of any other plan.

 6                                                   II.

 7                                           BACKGROUND

 8   A.     Description and History of the Debtor’s Business.

 9          Point.360 (the “Company,” “Point.360” or the “Debtor”) is a California corporation,

10   originally founded in 1990 to provide video duplication and related services. The current

11   California corporate entity was formed on April 16, 2007 as “New 360”, a subsidiary of

12   Point.360. Concurrent with a subsequent merger between the Company and DG FastChannel, the

13   Company contributed its post-production assets and operations to New 360, at which time each

14   Point.360 shareholder received one share of New 360 for each share held of the old Point.360.

15   New 360’s name was changed back to “Point.360” immediately after the transaction on August

16   10, 2007.

17          The Company expanded its services using resources from internal growth and a 1997

18   initial public offering of its common stock to eventually include high definition and standard

19   definition digital mastering, data conversion, video and film asset management, distribution and

20   other services to owners, producers and distributors of entertainment and advertising content.

21   The Company provides the services necessary to edit, master, reformat, convert, archive and

22   ultimately distribute its clients’ film and video content, including television programming feature

23   films and movie trailers. The Company’s interconnected facilities provide service coverage to all

24   major U.S. media centers. Clients include major motion picture studios and independent

25   producers.

26          As described in further detail in section II(D) herein, in July 2015 the Company completed

27   the purchase of assets formerly owned by Modern VideoFilm, Inc. (“MVF”) by issuing shares of

28   its common stock and warrants to purchase MVF’s assets. As the result of the transaction, the


                                                   -6-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                 Desc
                              Main Document    Page 9 of 85


 1   Company added post-production service capabilities and expanded its client base comprising

 2   major studios, broadcast networks, cable outlets, streaming media companies, independent

 3   producers and others.

 4           The Company currently operates from two post production and administrative office

 5   locations: (1) 2701 Media Center Drive, Los Angeles, California (“Media Center”); and (2) 1122

 6   and 1133 North Hollywood Way, Burbank, California (“HWAY”). A facility formerly operating

 7   as of the petition date at 2300 Empire Avenue, Suite 100, Burbank, California (“Empire”) is now

 8   closed. Each location is electronically tied to the other and serves the same customer base.

 9   Production equipment consists of tape duplication, editing, encoding, standards conversion, and

10   other machinery. Skilled personnel are required to efficiently run the equipment and handle

11   customer requirements. While the two locations are not the same, an order received at one

12   location may be fulfilled at the “sister” facility to use resources in the most efficient manner.

13           Typically, a feature film or television show or related material will be submitted to a

14   facility by a motion picture studio, independent producer, advertising agency, or corporation for

15   processing and distribution. A common sales force markets the Company’s capabilities for both

16   facilities. Once an order is received, the local customer service representative determines the

17   most cost-effective way to perform the services considering geographical logistics and facility

18   capabilities.

19           Debtor is a public company with securities registered under the Securities Exchange Act

20   of 1934. Debtor has 12,704,506 shares of its common stock outstanding.

21   B.      Principals/Affiliates of Debtor's Business.

22           The Debtor’s principals and affiliates are as follows:

23           In August 2000, Haig Bagerdjian became an independent member of the Company’s

24   Board of Directors. Mr. Bagerdjian became Chairman of the Board in September 2001 and was

25   appointed President and Chief Executive Officer in October 2002. Beginning in 2000, Mr.

26   Bagerdjian purchased shares of the Company’s common stock in public and private transactions,

27   eventually becoming the majority shareholder of the Company.

28


                                                     -7-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                 Desc
                             Main Document    Page 10 of 85


 1          In October 2016, the Company sold to HWAY LLC, a California limited liability

 2   company (“HWAY”), all of its right, title and interest in and to the Company’s Hollywood Way

 3   real estate (the “HWAY Property”). Concurrently, the Company leased the HWAY Property from

 4   HWAY. Mr. Bagerdjian holds a 99% membership interest in HWAY. Pursuant to the purchase

 5   agreement, the Company sold the HWAY Property to HWAY for a purchase price of $9.8 million

 6   in cash.    The Company received approximately $4.8 million in cash after payment of

 7   approximately $4.6 million of mortgage indebtedness related to the HWAY Property,

 8   approximately $0.3 million paid to HWAY for a security deposit and rent under the lease

 9   agreement, and other closing costs.

10          Under the lease agreement, the Company will continue to occupy the HWAY Property for

11   an initial term of 11 years, commencing on October 11, 2016. The Lease may be extended for

12   two five-year options; however, such options may not be exercised if (i) the Company is sold to

13   another person, or (ii) if Mr. Bagerdjian and/or his affiliates cease to be a controlling shareholder

14   of the Company. The term of the lease expires on October 31, 2027, unless it is extended under

15   the Company’s option rights. The monthly base rent under the lease was $65,644 which base rent

16   is subject to an annual increase of 3%. The Company is responsible for paying utilities, operating

17   expenses and real estate taxes.

18          In connection with the sale and leaseback, the Company’s Board of Directors established

19   a special committee (the “Special Committee”) consisting of independent and disinterested

20   directors. The Special Committee was granted the power and authority to (i) evaluate the terms of

21   the sale and leaseback and (ii) negotiate the sale and leaseback documentation with Mr.

22   Bagerdjian. As part of that process, the Special Committee considered market information that the

23   Company obtained through the Company’s efforts to sell the HWAY Property. The Special

24   Committee engaged independent legal counsel and advisors for purposes of evaluating and

25   negotiating the sale and leaseback with Mr. Bagerdjian. Prior to closing, the sale and leaseback

26   documentation was approved by both the Special Committee and the Board of Directors.

27

28


                                                    -8-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                             Main Document    Page 11 of 85


 1   C.     Management of the Debtor Before and After the Bankruptcy.

 2          The Debtor’s President and Chief Executive Officer is Haig S. Bagerdjian.                   Mr.

 3   Bagerdjian became Chairman of the Board in September 2001, was appointed President and

 4   Chief Executive Officer in October 2002, and was appointed Chief Financial Officer in February

 5   2017. Mr. Bagerdjian was Executive Vice President of Syncor International Corporation, a

 6   leading provider of radiopharmaceuticals, comprehensive nuclear pharmacy services and medical

 7   imaging services, from 1991 to 2002. From 1987 to 1991, he served in several executive level

 8   positions at Calmark Holding Corporation.          He also was General Counsel for American

 9   Adventure, Inc., which was a subsidiary of Calmark Holding. Mr. Bagerdjian received a J.D.

10   from Harvard Law School and is admitted to the State Bar of California. Mr. Bagerdjian is a

11   director of Innodata-Isogen, Inc.

12          The Debtor’s other members of its board of directors are: Sam P. Bell, J.R. DeLang,

13   Gregory Hutchins and G. Samuel Oki.

14          Debtor’s management personnel are as follows:

15          Brian Ehrlich EVP, Operations and Sales

16          Brian Ehrlich started his career in the entertainment industry as an assistant recording

17   engineer at Capitol Records in Hollywood, California. During his time at Capitol he worked with

18   the likes of Frank Sinatra, B.B. King, Natalie Cole, The Brian Setzer Orchestra, Bono, Tony

19   Bennett, and many others. After his time in the music business, Brian migrated to the post-

20   production industry as a Mixing Engineer at the first all-digital facility in the world, called Pacific

21   Ocean Post (POP). During his time at POP Brian cut his post production teeth mixing and editing

22   sound for commercials, documentaries, feature films, and television shows. It was at POP that

23   Brian started restoring feature film sound for Paramount and MGM, working on such titles as

24   Chinatown and Shane, amongst many others. Brian was recruited to start a sound restoration

25   division for Todd-AO Sound (later Ascent Media/Deluxe). In his 5 years at Todd-AO Brian

26   restored hundreds of films for MGM, Paramount, Disney, and Sony. In 1999 Brian decided it was

27   time to start his own company. He secured a five year contract with MGM to handle a large sound

28   restoration project, and Sound Solution, LLC was born. Brian served as the CEO and Managing


                                                     -9-
Case 2:17-bk-22432-WB      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20              Desc
                            Main Document    Page 12 of 85


 1   Partner at Sound Solutions from 1999 until 2005, where he oversaw the restoration and creation

 2   of sound for more than 500 feature films. In 2005 Point.360 acquired the company from Brian

 3   and his partners. Brian stayed on at Point.360 as the Executive Director of Audio Services until

 4   2007, when he became the General Manager of the Burbank facility. During his tenure as GM,

 5   Brian was able to facilitate the development of accelerated file delivery with ABC

 6   Studios/Marvel, and in the final season of the blockbuster TV show Lost, Point.360 successfully

 7   delivered localized files to over 65 countries within an hour of the domestic broadcast. In 2010

 8   Brian was promoted to SVP of Operations, overseeing the operations for all Point.360 facilities.

 9   In his role overseeing operations, Brian successfully spearheaded the initiative to add Text

10   Localization and Script Services as an offering. In 2012 revenue was added to the list of Brian’s

11   responsibilities as he was promoted to EVP of Operations and Sales. In 2015 Brian and his team

12   were able to attain Netflix Preferred Vendor status for Master Quality Control, and have since

13   been added as a Gold Tier Netflix Post-production Partner (NP3) for Creative Services Picture

14   and Sound.

15          John Schweizer, VP, Corporate Controller

16          John Schweizer is the Company’s Vice President and Corporate Controller, and has been

17   with Point.360 since January 2001. Mr. Schweizer served at Sr. Financial Analyst at Above

18   Commerce, Inc. from 1999 to 2000. From 1996 to 1999, Mr. Schweizer served a Business

19   Manager and Director of Financial Reporting for El Camino Resources, Inc. Mr. Schweizer held

20   licenses with the Securities and Exchange Commission during his service at Merrill Lynch from

21   1995 to 1996, and holds a Bachelor of Arts Degree in Business Administration from the

22   University of California at Berkeley.

23          Dave Weathers, EVP, Business Development

24          Dave Weathers graduated from UCLA in 1985, where he majored in motion picture and

25   television. Dave started working at Marvel Productions as an assistant editor, and was promoted

26   to run that division two years later managing 30 editors. In 1989 Dave started at Glen Glenn

27   Sound as a Sound Supervisor, working with Steven Bochco, David Kelley, and Arron Spelling.

28   In 1994 Dave founded Miles o’ Fun, a sound editorial company, and grew revenues to more than


                                                 -10-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                     Desc
                              Main Document    Page 13 of 85


 1   13 million dollars. In 2001 Dave sold Miles o’ Fun to Technicolor, where he stayed on as the

 2   President of Sound Services. During his tenure Dave participated in multiple acquisitions, and

 3   was able to grow the business to 35 million dollars. In 2016 Dave went on to become EVP of all

 4   Post-production Picture and Sound, in which he oversaw P/L responsibility of more than 180

 5   million dollars. In 2013 Dave started 12 Stories Productions where he wrote and directed 10 short

 6   films, as well as developing 20 other feature films and broadcast pilots. In 2016 Dave joined

 7   Point.360’s senior management team to help develop and grow the post-production finishing

 8   business, which has included the identification and recruiting of talent for several of the growing

 9   post-production team’s roster.

10           David Tuszynski, General Manger – Point.360 Media Center

11           In 1991 David Tuszynski joined VDI Inc. (a predecessor of Point.360). David was

12   promoted to an operations manager by 1994. Ultimately VDI was acquired by Point.360, and in

13   1999 David was promoted to General Manager of the Westside facility. David held that position

14   until his departure in 2002, where he joined Modern VideoFilm as a General Manager at their

15   WSI facility. In 2005 David returned to Point.360 as an Operations Manager, and within 18

16   months was promoted to Director of Operations. In 2007 David was promoted to his current role

17   as General Manager, Media Center. Dave is responsible for the overall management and well-

18   being of the facility, and the 3 diverse profit centers that operate within that facility.

19           Jeff Brink, General Manger – Point.360 Burbank

20           Jeff Brink has spent the past twenty three years in post-production with his experience

21   concentrated in technical operations and administrative management roles.                Jeff started at

22   Point.360’s predecessor as a video tape operator, and has steadily risen through the ranks as an

23   Operations Manager in nearly every discipline. In 2010 Jeff was promoted to General Manager of

24   the Burbank facility, where he has successfully led a team of talented people. In his tenure as

25   GM, Jeff has implemented a hiring and training program for entry-level employees.

26           Walt Bigelow, VP, Engineering

27           Walt Bigelow has more than 22 years of experience in post-production engineering. Walt

28   started as a staff engineer at Varitel Video San Francisco in 1996, and continued with the


                                                     -11-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                             Main Document    Page 14 of 85


 1   company through its eventual acquisition by Modern VideoFilm. In 2016 Walt was promoted by

 2   Point.360 to VP, Engineering where he has successfully led a diverse team of engineers. Walt is

 3   an expert in network infrastructure & security, video systems, color science, and storage area

 4   networks.

 5   D.     Events Leading to Chapter 11 Filing.

 6          Here is a brief summary of the circumstances that led to the filing of this Chapter 11 case:

 7          Debtor had suffered pre-tax losses of $1.2 million in 2013, and $2.7 million in 2014,

 8   based upon substantially lesser sales than MVF. In December 2014, Debtor’s existing lender

 9   cancelled the availability of funds under Debtor’s revolving credit facility due to the Debtor’s

10   failure to meet its financial covenants. Additionally, due to the Debtor’s failure to meet financial

11   covenants in the past, and uncertainty regarding the Debtor’s ability to meet new covenant

12   requirements, Debtor was required to classify the balance owed for its mortgage debt and capital

13   leases as a current liability in its consolidated balance sheet as of December 31, 2014, and in its

14   Form 10-Q for the quarterly period ended December 31, 2014.

15          Debtor intended for the MVF acquisition to add two unique lines of business to augment

16   Debtor’s existing businesses and strengthen and synergize the existing business lines by

17   combining operations and optimizing cost efficiencies.

18          On July 8, 2015, Debtor and Medley executed and closed on the “Sale Agreement

19   Pursuant to Article 9 of the Uniform Commercial Code” (“the Sale Agreement”) and the related

20   “Term Loan Agreement” (“TLA”) and Security Agreement.

21          Pursuant to the Sale Agreement, Debtor paid no cash to Medley. Rather, Medley obtained

22   2,000,000 shares and 800,000 warrants in Debtor. Pursuant to the Sale Agreement, Debtor

23   granted Medley two (2) seats on Debtor’s expanded seven-person board. Additionally, pursuant

24   to the Sale Agreement, Debtor agreed to make employment offers to all existing employees of

25   MVF in substantially similar roles and with the same annual salary, and to pay certain PTO,

26   sparing Defendants potential state and federal WARN Act liability. As a result of closing on the

27   transaction, Debtor’s bi-weekly employee payroll increased from $485,532 ($12,623.832

28   annually) to $1,276,272 ($33,183.072 annually), a nearly three-fold increase.


                                                  -12-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                 Desc
                             Main Document    Page 15 of 85


 1          The Sale Agreement provided that, upon the closing of the Sales Agreement, Medley was

 2   obligated to provide Point.360 with a $6 million five-year term loan. The Debtor and Medley

 3   entered into the TLA and Security Agreement. Section 2 of the TLA provided that interest, at the

 4   election of the Debtor, could be capitalized and added to the principal amount due at the end of

 5   the term.

 6          As of the closing date of the MVF transaction on July 8, 2015, Debtor’s total unsecured

 7   debt (excluding its capital leases, term loans and line of credit – which were secured by Debtor’s

 8   fixed assets and/or accounts receivable -- and including accrued vacation for Debtor’s employees)

 9   was less than $745,000. As detailed in this Disclosure Statement, on the date Debtor filed its

10   petition for relief under Chapter 11, that figure had increased nearly six-fold to $4,235,547.

11          On March 31, 2016, less than nine months after the closing on the Sale Agreement, TLA

12   and Security Agreement, the Medley designees on the Debtor’s Board of Directors resigned.

13   Debtor will assign standing to prosecute claims against Medley to the Creditors’ Committee for

14   prosecution if the Committee elects to do so.

15          While Debtor was working toward profitability in 2017, Debtor received a 3-day notice to

16   pay rent or quit for its Media Center facility on October 6, 2017. Debtor also settled an unlawful

17   detainer filed by REEP related to the Empire facility resulting in REEP’s claim for $915,996.90.

18   See POC # 55. The Debtor intends to retain the Media Center facility as a component of the

19   reorganized business and assume the Media Center lease under the Plan. Consequently, Debtor

20   was required to file its chapter 11 petition on October 10, 2017 to maintain its core operating

21   facilities and implement its reorganization plan through the chapter 11 process.

22   E.     Significant Events During the Bankruptcy.

23          1.      Bankruptcy Proceedings.

24          The following is a history of significant events which have occurred in the case:

25          From a business operations standpoint, Debtor’s post-petition period was dominated by

26   the need to preserve and maintain customer and employee relationships impacted by the chapter

27   11 filing and concurrently fully close and transition operations from its Empire facility without

28   disrupting workflow. The transition out of Empire required substantial technical service work


                                                     -13-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20              Desc
                             Main Document    Page 16 of 85


 1   regarding computer network and server equipment. Debtor completed its transition out of the

 2   Empire facility as needed to preserve its opportunity to resolve the REEP claim.

 3          In addition to business burdens, Debtor duly addressed all legal issues arising from filing

 4   its chapter 11 case. After filing its voluntary chapter 11 petition on October 10, 2017, Debtor

 5   filed first day motions to facilitate continued operations, including a motion to use Austin

 6   Financial Service, Inc’s (“Austin”) cash collateral and pay prepetition payroll to approximately

 7   250 employees. The cash collateral motion was granted on an interim basis and prepetition

 8   payroll authorized per orders entered October 12, 2017. See ECF #s 13 and 14. Debtor continued

 9   authorized use of cash collateral through a final order entered December 19, 2017. See ECF # 94.

10          During the period of cash collateral usage, Debtor negotiated a substantial Debtor in
     Possession financing facility (“DIP Financing”) with Austin. DIP Financing was critical to
11
     support and strengthen Debtor’s continuing operations through October 2018 and convey
12
     confidence in Debtor’s business operations to customers, vendors and employees. On November
13
     22, 2017 Debtor moved to approve the DIP Financing. The DIP Financing was approved per
14
     order entered December 22, 2017. See ECF # 101. The DIP Financing matures on October 31,
15
     2018 and a six (6) month extension of the facility is anticipated.
16
            Medley moved for adequate protection with an initial hearing set for January 11, 2018.
17
     The matter was continued to February 7, 2018. The Court entered its order on the Medley
18
     adequate protection motion on April 30, 2018.
19
            A claims bar date was set for January 31, 2018 and 79 claims have been filed to date, with
20
     certain claims withdrawn or amended.          The Debtor’s significant liabilities, disputed and
21
     undisputed, are summarized as follows:
22
        1. Medley: not less than $6,572,764.28, plus allowed post-petition accruals.
23
        2. Austin: $2,475,676.48.
24
        3. REEP: $915,996.90 (settled as of 10/4/18 and reduced to $15,996.90).
25
        4. General unsecured creditors: approximately $1.66 million [with disputed; see Exhibit 1].
26
        5. HWAY, LLC: $803,923.13.
27

28


                                                   -14-
Case 2:17-bk-22432-WB      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20              Desc
                            Main Document    Page 17 of 85


 1          Debtor has also retained the following professionals:      Lewis R. Landau as general

 2   bankruptcy counsel. See ECF # 58. TroyGould, LLP as special transactional counsel. See ECF #

 3   148. McCabe & Hogan, P.C. as special litigation counsel. GlassRatner Advisory & Capital

 4   Group, LLP as financial consultant and expert witness. See ECF # 170. See ECF # 171.

 5   Holthouse Carlin & Van Trigt LLP as accountants for tax returns. See ECF # 209. MICOR

 6   Analytics as appraiser. See ECF # 218.

 7          Finally, Debtor negotiated resolution of various executory contract issues with creditors.

 8   Debtor obtained approval of motions to assume insurance premium finance and payroll services

 9   contracts with AFCO Acceptance Corporation (“AFCO”) [ECF # 40] and ADP, LLC (“ADP”)

10   [ECF # 100], respectively. Debtor also obtained stipulations for 90-day extensions of time to
     assume or reject real property leases pursuant to 11 U.S.C. § 365(d)(4) with lessors LEAFS
11
     Properties, L.P. (“LEAFS”) regarding the Media Center facility and HWAY, LLC (an affiliate of
12
     Mr. Bagerdjian) for the Hollywood Way facility. See ECF #s 131, 172. These real property
13
     leases are now being assumed under the Plan. See Disclosure Statement Exhibit 6.
14
            Debtor has also completed two important plan related settlements. The first is with
15
     REEP-OFC 2300 Empire CA, LLC (“REEP”) concerning REEP’s $915,996.90 claim, the
16
     approval of which reduced that claim to $15,996.90 in exchange for the Debtor’s sale to REEP of
17
     various PPE that remained at the Empire site after Debtor vacated. See ECF # 365.
18
            The second is with Wilcon Operations, LLC (“Wilcon”) concerning Wilcon’s prepetition
19
     contracts for datacenter, fiber and colocation professional services and Wilcon’s claims for
20
     unpaid administrative expenses. The closure of the REEP Empire facility resulted in substantially
21
     reduced demand for services under the Wilcon contracts. Consequently, the Debtor and Wilcon
22
     negotiated changes to the Wilcon Contracts that reduce the services provided to reflect market
23
     rate for comparable services. Debtor’s monthly service charge is reduced from $51,299.34 to
24
     $26,500 (plus taxes) as of February 1, 2018 provided Debtor extended the term of the Wilcon
25
     contracts to 36 months from February 1, 2018.        Debtor wired $353,026.97 to Wilcon on
26
     September 6, 2018 to cure post-petition amounts due through September 30, 2018 which reduced
27
     the Debtor’s post-petition contract rate accrual for Wilcon services from a claim of $545,710.92
28


                                                 -15-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20              Desc
                             Main Document    Page 18 of 85


 1   to $353,026.76, a savings of $192,683.95. Moreover, the settlement with Wilcon provided terms

 2   for the repayment of the Wilcon claim for prepetition amounts due of $124,644.01 that are set

 3   forth as Wilcon’s class 8 plan treatment. Most importantly, the Wilcon settlement maintain

 4   continuity for a critical service provided to maintain connectivity among the Debtor’s facilities.

 5   The Debtor cannot operate without high speed, high bandwidth, data connectivity for the large

 6   video and data files Debtor moves among its facilitates and to clients.

 7           In the interim time between filing the Debtor’s original Disclosure Statement and Plan on

 8   May 8, 2018, Medley and Deloitte Corporate Finance LLC and Deloitte Transactions and

 9   Business Analytics, LLP (collectively, “Deloitte”) entered into a Court approved stipulation to

10   standstill on their disputes within the case and in related adversary proceeding number 2:18-ap-

11   01141 WB in favor of a voluntary mediation conference. Judge Kwan mediated the parties’

12   disputes on August 15, 2018 but the disputes were not settled and the mediation ended on that

13   date.

14           Debtor moved for and obtained extensions of Debtor’s plan proposal and acceptance

15   exclusivity periods. Debtor’s plan exclusivity periods have now expired as of October 5, 2018.

16           Debtor is in full compliance with all of its duties under 11 U.S.C. §§ 521, 1106 and 1107

17   and all applicable guidelines of the Office of the United States Trustee, including all Monthly

18   Operating Reports.

19           2.     Other Legal Proceedings.

20           The Debtor’s other legal proceedings are as follows:

21           Debtor’s only prepetition litigation matters pending as of the chapter 11 filing date were

22   the REEP unlawful detainer action and a collection by ACCO Engineering Systems, Inc.

23   (“ACCO”). The REEP action was resolved through stipulated judgment and the ACCO matter is

24   stayed and the subject of ACCO’s claim # 46 filed in the bankruptcy case. Debtor disputes

25   ACCO’s claim.

26           Debtor will assign standing to the Creditors’ Committee before or at Plan confirmation to

27   prosecute claims against Medley if the Committee elects to do so.

28


                                                  -16-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                             Main Document    Page 19 of 85


 1          Debtor has also claimed an interest in approximately $4 million in settlement proceeds of

 2   certain commercial tort claims against Deloitte and Managease, Inc. that are subject to dispute in

 3   the Modern VideoFilm, Inc. chapter 11 case (case number 8:18-bk-11792-MW). MVF moved for

 4   relief from stay to continue pursuing matters related to the proceeds. Debtor contents that such

 5   claims and proceeds were assigned to the Debtor within the July 8, 2015 Medley Sale Agreement

 6   because Medley took a security interest in the commercial tort claims just before July 8, 2015.

 7   MVF and Medley dispute Debtor’s claim. The matter is currently sub judice and the availability

 8   of any proceeds to be recovered therefrom is uncertain. If any such proceeds are recovered, such

 9   proceeds will contribute to payment of general unsecured creditors under the Plan (“MVF

10   Proceeds”).

11          3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers.

12          Per the Debtor’s Statement of Financial Affairs, the Debtor has identified prepetition

13   transfers as set forth in Exhibit 5 hereto. Gross prepetition transfers on account of antecedent

14   debt in the 90-days preceding the petition date total $923,303, excluding Austin Financial

15   Services, Inc., United Healthcare and Leafs Properties, LP. (Debtor does not believe the

16   foregoing entities are subject to preference recovery). Debtor’s position on these transfers is as

17   follows:

18          1.      Debtor analyzed the accounts of creditors receiving transfers totaling over $15,000

19   during the 90-day period. Debtor does not believe it is cost effective to pursue preference

20   recoveries for transfers not exceeding $15,000 due to the cost versus benefit of doing so.

21          2.      There were 15 creditors receiving transfers exceeding $15,000 during the 90-day

22   preference period. Of these 15 transferees, three (3) clearly received payments within ordinary

23   business terms, leaving 12 creditors receiving transfers totaling $394,979 during the preference

24   period. Debtor believes that the 12 creditors receiving transfers totaling $394,979 would assert

25   ordinary course and new value defenses to recovery.         Assuming a 50% recovery rate and

26   $100,000 in litigation expenses, Debtor may net approximately $100,000 from the pursuit of such

27   actions.

28


                                                  -17-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20               Desc
                             Main Document    Page 20 of 85


 1          3.      Based on the foregoing, and based on Debtor’s anticipation of paying claims in

 2   full over the Plan term.

 3          Debtor will not pursue avoidance actions against prepetition creditors under the Plan.

 4   Notwithstanding the foregoing, Debtor reserves and may pursue any claims against Medley, to

 5   the extent not assigned to the Committee as set forth in the Plan.

 6          4.      Procedures Implemented to Resolve Financial Problems.

 7          After the initial disappointing results of the MVF acquisition, Debtor initiated a business

 8   plan to reduce expenses and reestablish profitability.       The significant changes to Debtor’s

 9   operations were as follows:

10          a.      Debtor eliminated approximately 100,000 square feet of rental space by vacating

11   its Santa Monica, Glendale and Empire (second floor) facilities in 2015.

12          b.      Debtor further reduced rent and associated expenses by closing its 37,930-foot

13   Empire facility (first floor). Rent and CAM charges at this facility were approximately $200,000

14   monthly. Debtor entered a prepetition stipulation with REEP to vacate the facility by December

15   4, 2017 and did not incur post-petition rent during the period prior to December 4, 2017 if Debtor

16   vacated by that date. Debtor met the vacate deadline but continued to store certain equipment at

17   the facility per agreement with REEP. Debtor has now fully vacated the Empire facility and

18   concluded a settlement with REEP reducing REEP’s claim to $15,996.90.

19          c.      A Reduction in Force (RIF) has been completed reducing Debtor’s employee

20   headcount from 261 to 196. The RIF will result in annual cost savings of $3.3 million in salary

21   and benefits. The reduction represents 17.5% of the Debtor’s total salaries and benefits.

22          d.      The projections contemplate that the Media Center facility will be abandoned at

23   lease maturity in March 2021. The Debtor will relocate into a smaller and less expensive facility.

24   The current rent for the Media Center facility is $145,000 per month These projections reduce

25   the monthly lease costs by $100,000 in April 2021.

26          e.      Additional information regarding recent changes in financial performance is

27   contained in notes to the Exhibit 2 pro forma projections.

28


                                                  -18-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                             Main Document    Page 21 of 85


 1          As a result of the right-sizing of the Debtor’s operating expenses in concert with a

 2   continuation of the current revenue run rate, significant profitability can be attained again.

 3          A significant component of recovery for unsecured creditors is the Debtor’s liquidation of

 4   surplus MVF PPE which Debtor contends can be liquidated and paid to unsecured creditors as

 5   released from Medley’s security interest under the express terms of Debtor’s agreements with

 6   Medley. Debtor has obtained a valuation of such surplus PPE attached hereto as Exhibit 7. The

 7   valuation estimates a high net recovery of $915,000 and low net recovery of $537,000 from the

 8   liquidation of the MVF PPE. Debtor estimates recovering the midpoint of these estimates or

 9   approximately $750,000 which will materially reduce the claims of general unsecured creditors.

10          5.      Current and Historical Financial Conditions.

11          Financial statements reflecting Debtor’s pre-petition and post-petition operations are

12   attached hereto as Exhibit 3. Exhibit 3 includes prepetition and post-petition balance sheets and

13   statements of operations through September 30, 2018. Operating projections for the term of the

14   Plan are attached as Exhibit 2.

15                                                     III.

16                       SUMMARY OF THE PLAN OF REORGANIZATION

17
     A.     What Creditors and Interest Holders Will Receive Under The Proposed Plan.
18
            As required by the Bankruptcy Code, the Plan classifies claims and interests in various
19
     classes according to their right to priority. The Plan states whether each class of claims or
20
     interests is impaired or unimpaired. The Plan provides the treatment each class will receive.
21
     B.     Unclassified Claims.
22
            Certain types of claims are not placed into voting classes; instead they are unclassified.
23
     They are not considered impaired and they do not vote on the Plan because they are automatically
24
     entitled to specific treatment provided for them in the Bankruptcy Code. As such, the Proponent
25
     has not placed the following claims in a class.
26

27

28


                                                   -19-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                             Main Document    Page 22 of 85


 1          1.      Administrative Expenses.

 2          Administrative expenses are claims for costs or expenses of administering the Debtor’s

 3   Chapter 11 case which are allowed under Code section 507(a)(2). The Code requires that all

 4   administrative claims be paid on the Effective Date of the Plan, unless a particular claimant

 5   agrees to a different treatment. The following chart lists all of the Debtor’s anticipated unpaid

 6   507(a)(2) administrative claims for chapter 11 professionals, the Bankruptcy Court clerk’s office

 7   and the Office of the United States Trustee and their treatment under the Plan:

 8
                     Name                          Amount Owed                      Treatment
 9   Lewis R. Landau                     $TBD ($150,000 estimated          Paid in Full on Effective Date
     Attorney at Law                     unpaid as of 11/1/18)
10   Brinkman Portillo Ronk, APC         $TBD ($150,000 estimated          Paid in Full on Effective Date
     Committee Counsel                   unpaid as of 11/1/18)
11   GlassRatner Advisory & Capital      $TBD ($50,000 estimated unpaid    Paid in Full on Effective Date
     Group; Financial Advisor            as of 11/1/18)
12   Daniel P. Hogan Attorney at Law     $TBD ($19,000 estimated unpaid    Paid in Full on Effective Date
     Special Litigation Counsel          as of 11/1/18)
13   TroyGould, P.C.                     $TBD ($6,000 estimated unpaid     Paid in Full on Effective Date
     Special Transactional Counsel       as of 11/1/18)
14   Clerk’s Office Fees &               $TBD                              Paid in Full on Effective Date
     Miscellaneous
15   Office of the U.S. Trustee Fees     Current                           Paid in Full on Effective Date
                                         TOTAL TBD
16
                                         ($375,000 estimated)
17
            Court Approval of Fees Required:
18
            The Court must rule on all fees listed in this chart before the fees will be owed. For all
19
     fees except Clerk’s Office fees and U.S. Trustee’s fees, the professional in question must file and
20
     serve a properly noticed fee application and the Court must rule on the application. Only the
21
     amount of fees allowed by the Court will be owed and required to be paid under this Plan.
22
            As indicated above, the Debtor will need to pay certain administrative claims on the
23
     Effective Date of the Plan in amounts to be determined. As indicated elsewhere in this Disclosure
24
     Statement, Debtor will have a sufficient amount of cash on hand on the Effective Date of the
25
     Plan. The source of this cash will be proceeds in the Debtor’s accounts.
26

27

28


                                                  -20-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                    Desc
                              Main Document    Page 23 of 85


 1          2.      Priority Tax Claims.

 2          Priority tax claims are certain unsecured income, employment and other taxes described

 3   by Code Section 507(a)(8). The Code requires that each holder of such a 507(a)(8) priority tax

 4   claim receive the present value of such claim in deferred cash payments, over a period not

 5   exceeding five years from the petition date with interest at the most favorable rate offered to other

 6   creditors in the Plan. The following chart lists all of the Debtor’s Section 507(a)(8) priority tax

 7   claims and their treatment under the Plan:

 8
             Description               Amount Owed                             Treatment
 9      •   Name=                                         •   Pymt interval: = 48 monthly installments
        •   Los Angeles County       $148,219.54          •   Pymt amt/interval:                   = $4,354
10          TTC                      (POC 7-2)
        •   Type of tax = Property                        •   Begin date:                       Effective Date
11
                                                          •   End date:                        10/1/22
        •   Date tax assessed=                            •   Interest Rate %                         = 18%
12
            10/27/17
13                                                        •   Total Payout Amount                    = 100%
               Description             Amount Owed                             Treatment
14      •   Names =                                       •   Pymt interval: = Single
        •   IRS                      $1,000               •   Pymt amt/interval:                  = In full
15      •   FTB                      $800
        •   County of Orange         $1,802.80
16      •   Type of tax = Misc.                           •   Begin date:                       Effective Date
                                                          •   End date:                         Same
17      •   Date tax assessed=                            •   Interest Rate %                         = N/A
            Misc.
18
                                                          •   Total Payout Amount                    = 100%
19          3.      Creditors’ Administrative Expense Claims
20          Creditors may assert administrative priority expense claims arising from, e.g., their post-
21   petition services provided to the Debtor under Code Section 503(b). Such expenses may include
22   rent, utilities, and insurance, among other items. Administrative Claims bar date: The last day
23   to file a request for payment of Administrative Expense Claims, other than those set forth in
24   section II(B)(1) above, is set forth in the notice of the Plan confirmation hearing accompanying
25   this Disclosure Statement. The Code requires that all administrative claims be paid on the
26   Effective Date of the Plan, unless a particular claimant agrees to a different treatment.
27

28


                                                   -21-
Case 2:17-bk-22432-WB             Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                     Desc
                                   Main Document    Page 24 of 85


 1   C.       Classified Claims and Interests.

 2            1.        Classes of Secured Claims.

 3            Secured claims are claims secured by liens on property of the estate. The Debtor’s

 4   secured creditors are identified below, other than purported equipment leases that may constitute

 5   financing transactions with nominal lease end purchase options. These purported equipment lease

 6   claims are listed on Exhibit 6 to the Disclosure Statement. Debtors shall assume purported

 7   equipment leases through the confirmation process, while reserving the right to seek

 8   recharacterization of such purported equipment leases in the event of any dispute concerning the

 9   Debtor’s title to the assets subject to such purported equipment leases. See, § III(F)(1).

10
     CLASS#                DESCRIPTION                   IMPAIRED                  TREATMENT
11                                                         (Y/N)
          1        Secured claim of: Austin                 No      •   Pymt interval = Per Loan Agreement
12                 Financial Services, Inc.
                   • Name= Austin Financial                         •   Pymt amt/interval = Per Loan Agreement
13                 Services, Inc.
                   • Collateral description = All                   •   Balloon pymt = Maturity 10/31/18 [six
14                 Assets                                               month extensions of maturity anticipated]
                   • Collateral value = Varies per                  •   Begin date = Effective Date.
15                 operations; fully secured.
                   • Priority of security int. = 1.                 •   End date = Same
16
                   • Principal owed = $2,475,676.48                 •   Interest rate % = 0%
17
                   per POC 34.
18                 • Pre-pet. Arrearage amount = $0                 •   Total payout = Per contract.
                   • Post-pet. Arrearage amount =                   •   Treatment of Lien = Unimpaired per 11
19                 $0                                                   U.S.C. § 1124(1) and (2).
                   • Total claim amount =                           Note: To the extent that Austin Financial
20                 $2,475,676.48 per POC 34,                        Services, Inc. does not agree to continue
                   subject to post-petition changes in              financing post-confirmation, the existing DIP
21                 account status.                                  facility requires payment in full on the
                                                                    Effective Date of the Plan. At this time,
22                                                                  Austin Financial Services, Inc. has not
                                                                    committed to exit financing and the existing
23                                                                  DIP facility requires payment in full on the
                                                                    Effective Date of the Plan.
24

25

26

27

28


                                                           -22-
Case 2:17-bk-22432-WB            Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                        Desc
                                  Main Document    Page 25 of 85


 1
     CLASS#                DESCRIPTION                  IMPAIRED                   TREATMENT
 2                                                        (Y/N)
        2          Secured claims of:                      No      •   Pymt interval = Per Term Loan Agreement
 3                 Medley Capital Corporation                          and related Loan Documents.
                   Medley Opportunity Fund II, LP
 4                 • Name= Collectively Medley                     •   Pymt amt/interval = Per Term Loan
                                                                       Agreement and related Loan Documents.
 5                 • Collateral description = All                  •   Balloon pymt = Maturity 7/8/20
                   assets excluding accounts and real
 6                 estate
                   • Collateral value = Fully                      •   Begin date = Effective Date.
 7                 secured.
                   • Priority of security int. = 2.                •   End date = Same
 8
                   • Principal owed = $6,000,000                   •   Interest rate % = Per contract.
 9
                   per POCs 72, 73
10                 • Pre-pet. Arrearage amount = $0                •   Total payout = Per contract.
                   [PIK interest accrual]
11                 • Post-pet. Arrearage amount =                  •   Treatment of Lien = Unimpaired per 11
                   $0 [PIK interest accrual]                           U.S.C. § 1124(1) and (2).
12                 • Total secured claim amount = $
                   6,572,764.28 plus allowed post-
13                 petition accruals.

14            2.        Classes of Priority Unsecured Claims.

15            Certain priority claims that are referred to in Code Sections 507(a)(4), (5), (6), and (7) are

16   required to be placed in classes. These types of claims are entitled to priority treatment as follows:

17   the Code requires that each holder of such a claim receive cash on the Effective Date equal to the

18   allowed amount of such claim unless such creditor agrees to alternate treatment. However, a

19   class of unsecured priority claim holders may vote to accept deferred cash payments of a value, as

20   of the Effective Date, equal to the allowed amount of such claims.                    The Debtor’s priority

21   unsecured claims are listed on Exhibit 1 to the Disclosure Statement.

22    Class                    Description                  Impaired                     Treatment
                                                              (Y/N)
23      3          Priority Wages, Commissions,                Yes        Payment Interval = 1.
                   Salary Claims Per § 507(a)(4)
24                 Total amount of claims =                               Payment amt/interval = All
                   $92,685.13                                             allowed priority claims per 11
25                 See Disclosure Statement Ex 1.                         U.S.C. § 507(a)(4) shall be paid
                                                                          in full on the Effective Date.
26                                                                        Begin Date = Effective Date.
                                                                          End date =      Effective Date.
27                                                                        Interest Rate: None.
28                                                                        Total Payout = 100%.


                                                          -23-
Case 2:17-bk-22432-WB         Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20             Desc
                               Main Document    Page 26 of 85


 1
       Class                 Description             Impaired                  Treatment
 2                                                    (Y/N)
         4           UnitedHealth Insurance            Yes          Payment Interval = 6 monthly
 3                   Company; Priority                              installments.
                     Employee Benefit Plan                          • Any default under the terms of
 4                   Per § 507(a)(5)                                the Plan concerning the
                                                                    repayment of UnitedHealthcare’s
 5                                                                  claims shall be deemed to be a
                                                                    default under the terms of the
 6                                                                  Group Policy under Enrolling
                                                                    Group No. 910300.
 7                   Total amount of claims =                       Payment amt/interval =
                     $142,152.77 per POC 33-2                       $24,669.34 months 1 to 5 with
 8                                                                  balance due in month 6, plus pro
                                                                    rata share of proceeds of Medley
 9                                                                  Litigation, if any, until paid in
                                                                    full.
10                                                                  Begin Date = Effective Date.
                                                                    End date = August 1, 2019.
11
                                                                    Interest Rate: 5%
12                                                                  Total Payout = 100%

13
       Class                Description              Impaired                  Treatment
14                                                    (Y/N)
        5           SAG-AFTRA and SAG-                 Yes          Payment Interval = $5,000
15                  AFTRA Health Fund and                           monthly installments.
                    AFTRA Retirement Fund
16                  Priority Claims
                    Per § 507(a)(5)
17                  Total amount of claims =                        Payment amt/interval = $5,000
                    $37,466.75                                      month, plus pro rata share of
18                  per POCs 57-1 and 58-1                          proceeds of Medley Litigation, if
                                                                    any, until paid in full.
19                                                                  Begin Date = Effective Date.
20                                                                  End date = August 1, 2019.
                                                                    Interest Rate: N/A
21                                                                  Total Payout = 100%

22             3.      Classes of General Unsecured Claims.

23             General unsecured claims are unsecured claims not entitled to priority under Code Section

24   507(a). The following chart identifies this Plan’s treatment of the classes containing all of

25   Debtor’s general unsecured claims:

26

27

28


                                                   -24-
Case 2:17-bk-22432-WB      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20            Desc
                            Main Document    Page 27 of 85


 1   Class            Description              Impaired                  Treatment
                                                 (Y/N)
 2     6     Allowed General Unsecured            Yes   Payment Interval = 36 monthly
             Claims identified in Disclosure            installments plus proceeds of MVF asset
 3           Statement Exhibit 1.                       sales within six months of Effective Date
                                                        (subject to approval by the Court that the
 4                                                      Debtor is permitted to sell the MVF PPE
                                                        and use the proceeds to pay general
 5                                                      unsecured creditors ) and pro rata share
                                                        of net Medley Litigation proceeds, if any,
 6                                                      until paid in full. See means for
                                                        effectuating plan.
 7           Total amount of claims:                    Payment amt/interval = $25,000 monthly
             $1,699,695.01 which includes               distribution paid pro rata from and after
 8           $163,506.24 disputed                       the Effective Date plus net proceeds of
                                                        MVF PPE sale (subject to approval by
 9                                                      the Court that the Debtor is permitted to
                                                        sell the MVF PPE and use the proceeds
10                                                      to pay general unsecured creditors), MVF
                                                        Proceeds and net Medley Litigation
11                                                      proceeds, if any.
                                                        Begin date =            Effective Date
12                                                      End date =              February 1, 2022
                                                        Interest rate: Federal Judgment Rate in
13                                                      Effect as of Confirmation Hearing.
                                                        Total payout = 89% to 100%
14

15   Class            Description              Impaired               Treatment
                                                 (Y/N)
16     7     Convenience Class of                 Yes   Payment Interval = single 75% payment
             unsecured claims less than or              on Effective Date.
17           reducing to $2,500.
             Total amount of claims =                     Payment amt/interval = Single payment
18           Approx. $52,467 [excluding                   of 75% of face amount of allowed claim.
             voluntarily reduced claims.]
19                                                        Begin date = Effective Date.
                                                          End date = Single lump sum payment on
20                                                        Effective Date.
                                                          Interest rate: Not applicable.
21                                                        Total payout = 75% on Effective Date.
22   Class            Description              Impaired                 Treatment
                                                 (Y/N)
23
       8     Wilcon Holdings, LLC aka            Yes      Payment Interval = Per Settlement
24           Crown Castle Fiber                           Agreement at $10,387 per month.
25           Total amount of claims =                     Payment amt/interval = Per Settlement
             $124,274.69 per Settlement                   Agreement at $10,387 per month.
26
                                                          Begin date = Per Settlement.
27                                                        End date =     Per Settlement.
                                                          Interest rate: Not applicable.
28                                                        Total payout = 100%


                                                 -25-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                              Main Document    Page 28 of 85


 1          4.      Class(es) of Interest Holders.

 2          Interest holders are the parties who hold ownership interest (i.e., equity interest) in the

 3   Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the Debtor

 4   are interest holders. If the Debtor is a partnership, the interest holders include both general and

 5   limited partners. If the Debtor is an individual, the Debtor is the interest holder. The following

 6   chart identifies the Plan’s treatment of the class of interest holders:

 7
          CLASS #          DESCRIPTION              IMPAIRED                   TREATMENT
 8                                                    (Y/N)
             9              Equity Security            Yes            All equity security interests,
 9                             Holders                                including stock, options and
                                                                      warrants, are cancelled on the
10                                                                    Effective Date. Holders of
                                                                      allowed equity interests for
11                                                                    common stock as of the Effective
                                                                      Date shall receive a proportionate
12                                                                    share of any net Medley Litigation
                                                                      proceeds after full satisfaction of
13                                                                    class 5 general unsecured claims,
                                                                      if any.
14
     D.     Means of Effectuating the Plan.
15
            1.      Funding for the Plan.
16
            The Plan will be funded by the following and will be implemented pursuant to the
17
     following steps:
18
            1.      On the Effective Date, property of the estate will revest in the Debtor.
19
            2.      The Debtor shall manage and operate its business generally in accordance with the
20
     projections attached as Disclosure Statement Exhibit 2.
21
            3.      The Debtor shall make all Effective Date and subsequent fixed and recurring
22
     payments set forth in the Plan.
23
            4.      At or before the Effective Date, Debtor shall assign standing to prosecute any
24
     claims against Medley (“Medley Litigation”) to the Creditors’ Committee and the Committee
25
     may settle, compromise, dismiss or otherwise dispose of such claims subject to Bankruptcy Court
26
     approval. Any net proceeds recovered from the Medley Litigation shall be paid first to priority
27
     claims until paid in full and then all general unsecured creditors pro rata until paid in full and
28


                                                    -26-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20              Desc
                              Main Document    Page 29 of 85


 1   then to former allowed equity security holders pro rata according to their percentage stock

 2   ownership in the Debtor as of the Effective Date. The Committee shall remain in effect pending

 3   the resolution of any Medley Litigation. If the Committee does not accept such claims, the

 4   Committee will terminate on the Effective Date and the Medley Litigation claims will remain

 5   vested in the post-confirmation Debtor.

 6          5.      Within six (6) months of the Effective Date, Debtor shall have completed the sale

 7   of surplus MVF assets listed in Exhibit 7 to the Disclosure Statement (the “MVF PPE”). To the

 8   extent permitted by the Court to sell the MVF PPE and pay the proceeds to anyone other than

 9   Medley, net proceeds received by Debtor from such sale(s) shall be distributed as set forth herein,

10   first to fully satisfy priority claims and then to general unsecured creditors.

11          6.      On the Effective Date, Debtor shall cancel all outstanding equity securities,

12   including stock, options and warrants, and complete such regulatory requirements to delist

13   Debtor’s securities from the public market.

14          7.      Debtor shall authorize and issue 5,000,000 shares of common stock to HWAY,

15   LLC in full satisfaction of Debtor’s $803,923.13 cure obligation for assumption of the HWAY,

16   LLC lease. Mr. Bagerdjian holds a 99% membership interest in HWAY.

17          8.      Any distribution made by the Debtor that remains unclaimed and outstanding for

18   more than ninety (90) days after issuance shall be cancelled, and any such property shall revest in

19   the Debtor.

20          9.      The Debtor will not issue, nor will there be, any shares of non-voting securities of

21   the Debtor, in accordance with 11 U.S.C. § 1123(a)(6).

22          10.      The Court will retain jurisdiction over the post confirmation estate until such

23   estate is fully administered and a final decree is entered.

24          2.      Post-confirmation Management.

25          The Debtor will be revested with all property of the estate and shall manage all post-

26   confirmation affairs. Post-confirmation management will remain unchanged. See Disclosure

27   Statement § II(C).

28


                                                    -27-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                             Main Document    Page 30 of 85


 1          3.      Disbursing Agent.

 2          The Debtor shall act as the disbursing agent for the purpose of making all distributions

 3   provided for under the Plan. The disbursing agent shall serve without bond and shall receive no

 4   additional compensation for distribution services rendered pursuant to the Plan.

 5   E.     Risk Factors.

 6          The proposed Plan has the following risks: The primary risk is that the Court determines

 7   that the Debtor is not authorized to sell the MVF PPE and use the proceeds to pay general

 8   unsecured creditors. A second risk is that the revenues necessary to fund the plan are not

 9   achieved due to general economic conditions and market factors. A third risk is the sale proceeds

10   received upon the liquidation of the MVF PPE necessary to fund unsecured creditor distributions

11   are less than anticipated. A fourth risk is that Austin has not committed to exit financing and

12   there is a risk that it does not commit to exit financing and the Debtor is required to pay the DIP

13   Facility in full on the Effective Date. A risk is that the maturity of Medley’s secured claim occurs

14   on July 8, 2020 and the Debtor cannot demonstrate that it will have sufficient liquidity to pay

15   Medley in full in cash on this date. Finally, the Debtor risks that the Court finds that the Plan is

16   otherwise not confirmable for reasons that may be raised prior to or at the Confirmation Hearing.

17          The Debtor does not believe that these risks prevent Plan confirmation because the

18   projections are feasible, the MVF PPE recovery is based on an expert’s valuation and the

19   Debtor’s anticipated financial performance would support an enterprise valuation making the

20   Debtor creditworthy, with positive EBITDA sufficient to secure a new term loan. Medley asserts

21   that these risks prevent Plan confirmation because, among other reasons, the Plan is not

22   confirmable, the projections are not feasible and the Debtor’s anticipated financial performance

23   does not support an enterprise valuation making the Debtor creditworthy, with positive EBITDA

24   sufficient to secure a new term loan.

25

26

27

28


                                                  -28-
Case 2:17-bk-22432-WB         Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20            Desc
                               Main Document    Page 31 of 85


 1   F.        Other Provisions of the Plan.

 2             1.     Executory Contracts and Unexpired Leases.

 3                    a.      Assumptions.

 4             On the Effective Date, Debtor’s “executory” contracts and unexpired leases identified in

 5   Exhibit 6 to this Disclosure Statement will be assumed (i.e., cured and reinstated) as obligations

 6   of the reorganized Debtor. Pursuant to 11 U.S.C. § 1123(b)(2), the plan constitutes a motion to

 7   assume such executory contracts and leases, pursuant to the requirements of 11 U.S.C. § 365.

 8   Debtor shall pay the cure payments or issue stock as identified in Exhibit 6 to the Disclosure

 9   Statement on the Effective Date of the Plan, unless otherwise agreed to by the Debtor and such

10   contract or lease counterparty.

11             Any objection to Debtor’s proposed cure payment shall be filed as an objection to Plan

12   confirmation.     Confirmation of Debtor’s Plan shall constitute adequate assurance of future

13   performance under any such assumed contract or lease. The order confirming the Plan will

14   constitute an order approving assumption of executory contracts and unexpired leases as set forth

15   herein.

16                    b.      Rejections and Ride Through.

17             There are no unexpired leases or executory contracts to be rejected.       Any and all

18   executory contracts not otherwise assumed shall ride through the Plan process and remain in

19   effect and unimpaired by the Plan, unless otherwise expressly assumed or rejected under the plan

20   or by separate motion.

21             The Debtor was party to now expired collective bargaining agreements (“CBAs”) with the

22   Screen Actors Guild – American Federal of Television and Radio Artists (“SAG-AFTRA”). The

23   parties have discussed new agreements, but none have been executed. Nonetheless, the Debtor

24   has continuing obligations to make contributions to the SAG-AFTRA Health Fund and AFTRA

25   Retirement Fund on behalf of its employees represented by SAG-AFTRA. Debtor intends to

26   make those contributions in the ordinary course. In this respect, the CBAs ride through the Plan

27   confirmation process.

28


                                                   -29-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20             Desc
                              Main Document    Page 32 of 85


 1          2.      Changes in Rates Subject to Regulatory Commission Approval.

 2          This Debtor is not subject to governmental regulatory commission approval of its rates.

 3          3.      Retention of Jurisdiction.

 4          The Court will retain jurisdiction to the extent provided by law.

 5   G.     Tax Consequences of Plan.

 6          CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN

 7   MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN

 8   ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible

 9   tax consequences is intended solely for the purpose of alerting readers about possible tax issues

10   this Plan may present to the Debtor. The Proponent CANNOT and DOES NOT represent that the

11   tax consequences contained below are the only tax consequences of the Plan because the Tax

12   Code embodies many complicated rules which make it difficult to state completely and accurately

13   all the tax implications of any action.

14          The following are the tax consequences which the Plan will have on the Debtors tax

15   liability: None.
                                                    IV.
16
                        CONFIRMATION REQUIREMENTS AND PROCEDURES
17
            PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OR THIS PLAN
18
     SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON
19
     CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX.                               The following
20
     discussion is intended solely for the purpose of alerting readers about basic confirmation issues,
21
     which they may wish to consider, as well as certain deadlines for filing claims. The proponent
22
     CANNOT and DOES NOT represent that the discussion contained below is a complete summary
23
     of the law on this topic.
24
            Many requirements must be met before the Court can confirm a Plan. Some of the
25
     requirements include that the Plan must be proposed in good faith, acceptance of the Plan,
26
     whether the Plan pays creditors at least as much as creditors would receive in a Chapter 7
27

28


                                                  -30-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                 Desc
                              Main Document    Page 33 of 85


 1   liquidation, and whether the Plan is feasible. These requirements are not the only requirements

 2   for confirmation.

 3   A.     Who May Vote or Object.

 4          1.      Who May Object to Confirmation of the Plan.

 5          Any party in interest may object to the confirmation of the Plan, but as explained below

 6   not everyone is entitled to vote to accept or reject the Plan.

 7          2.      Who May Vote to Accept/Reject the Plan.

 8          A creditor or interest holder has a right to vote for or against the Plan if that creditor or

 9   interest holder has a claim which is both (1) allowed or allowed for voting purposes and (2)

10   classified in an impaired class.

11                 a.    What Is an Allowed Claim/Interest.
            As noted above, a creditor or interest holder must first have an allowed claim or interest to
12

13   have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party in

14   interest brings a motion objecting to the claim. When an objection to a claim or interest is filed,

15   the creditor or interest holder holding the claim or interest cannot vote unless the Court, after
16   notice and hearing, either overrules the objection or allows the claim or interest for voting
17
     purposes.
18

19          THE BAR DATE FOR FILING PROOFS OF CLAIMS WAS JANUARY 31, 2018. A

20   creditor or interest holder may have an allowed claim or interest even if a proof of claim or

21   interest was not timely filed. A claim is deemed allowed if (1) it is scheduled on the Debtor's

22   schedules and such claim is not scheduled as disputed, contingent, or unliquidated, and (2) no

23   party in interest has objected to the claim. An interest is deemed allowed if it is scheduled and no

24   party in interest has objected to the interest. All claims are specified in the classification section

25   of this disclosure statement and in Exhibit 1 hereto. Any plan distribution that would otherwise

26   be paid to a claimant holding a claim subject to objection as of the Effective Date of the Plan shall

27   be reserved pending entry of a final order on such objection.

28


                                                    -31-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                             Main Document    Page 34 of 85


 1                 b.     What Is an Impaired Claim/Interest.
            As noted above, an allowed claim or interest only has the right to vote if it is in a class that
 2

 3   is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or contractual

 4   rights of the members of that class. For example, a class comprised of general unsecured claims is

 5   impaired if the Plan fails to pay the members of that class 100% of what they are owed.
 6          In this case, the Proponent believes that classes 3, 4, 5, 6, 7, 8 and 9 are impaired and that
 7
     holders of claims in each of these classes are therefore entitled to vote to accept or reject the Plan.
 8
     Parties who dispute the Proponent’s characterization of their claim or interest as being impaired
 9
     or unimpaired may file an objection to the Plan contending that the Proponent has incorrectly
10

11   characterized the class.

12
            3.     Who is Not Entitled to Vote.
13          The following four types of claims are not entitled to vote: (1) claims that have been

14   disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code
15
     sections 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any
16
     value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes
17
     are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code sections
18
     507(a)(1), (a)(2), and (a)(8) are not entitled to vote because such claims are not placed in classes
19

20   and they are required to receive certain treatment specified by the Code. Claims in classes that do

21   not receive or retain any value under the Plan do not vote because such classes are deemed to
22   have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE,
23
     YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE PLAN.
24

25          4.      Who Can Vote in More Than One Class.

26          A creditor whose claim has been allowed in part as a secured claim and in part as an

27   unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for

28   the secured part of the claim and another ballot for the unsecured claim.


                                                    -32-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                             Main Document    Page 35 of 85


 1          5.      Votes Necessary to Confirm the Plan.

 2          If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one

 3   impaired class has accepted the Plan without counting the votes of any insiders within that class,

 4   and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be

 5   confirmed by a cramdown on non-accepting classes, as discussed later in section IV(A)(8).

 6          6.      Votes Necessary for a Class to Accept the Plan.

 7          A class of claims is considered to have accepted the Plan when more than one-half (1/2) in

 8   number and at least two-thirds (2/3) in dollar amount of the claims which actually voted, voted in

 9   favor of the Plan. A class of interests is considered to have accepted the Plan when at least two-

10   thirds (2/3) in amount of the interest-holders of such class which actually voted, voted to accept

11   the Plan.

12          7.      Treatment of Nonaccepting Classes.

13          As noted above, even if all impaired classes do not accept the proposed Plan, the Court

14   may nonetheless confirm the Plan if the nonaccepting classes are treated in the manner required

15   by the Code. The process by which nonaccepting classes are forced to be bound by the terms of

16   the Plan is commonly referred to as a cramdown. The Code allows the Plan to be crammed down

17   on nonaccepting classes of claims or interests if it meets all consensual requirements except the

18   voting requirements of 11 U.S.C. §1129(a)(8) and if the Plan does not discriminate unfairly and is

19   fair and equitable toward each impaired class that has not voted to accept the Plan as referred to

20   in 11 U.S.C. § 1129(b) and applicable case law.

21          8.      Request for Confirmation Despite Nonacceptance by Impaired Class(es).

22          The party proposing this Plan will ask the Court to confirm this Plan by cramdown on

23   impaired classes 6, 7 and 9 if these classes do not vote to accept the Plan. Please note that the

24   proposed Plan treatment described by this Disclosure Statement cannot be crammed down on the

25   following classes: 3, 4, 5 and 8 because priority claims must accept treatment other than payment

26   in full on the Effective date and the Plan incorporates settlements with the creditors in class 8 that

27   the Debtor intends to perform. AS A RESULT, IF ANY OF THESE CLASSES DO NOT VOTE

28   TO ACCEPT THE PLAN, THE PLAN WILL NOT BE CONFIRMED.


                                                   -33-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                 Desc
                              Main Document    Page 36 of 85


 1   B.      Liquidation Analysis.

 2           Another confirmation requirement is the “Best Interest Test”, which requires a liquidation

 3   analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and

 4   that claimant or interest holder does not vote to accept the Plan, then that claimant or interest

 5   holder must receive or retain under the Plan property of a value not less than the amount that such

 6   holder would receive or retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy

 7   Code.

 8           In a Chapter 7 case, the Debtor's assets are usually sold by a Chapter 7 trustee. Secured

 9   creditors are paid first from the sales proceeds of properties on which the secured creditor has a

10   lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining

11   sales proceeds, according to their rights to priority. Unsecured creditors with the same priority

12   share in proportion to the amount of their allowed claim in relationship to the amount of total

13   allowed unsecured claims. Finally, interest holders receive the balance that remains after all

14   creditors are paid, if any.

15           For the Court to be able to confirm this Plan, the Court must find that all creditors and

16   interest holders who do not accept the Plan will receive at least as much under the Plan as such

17   holders would receive under a Chapter 7 liquidation. The Plan Proponent maintains that this

18   requirement is met here for the following reasons: The plan pays allowed creditors either in full

19   or the liquidation value of all assets of the chapter 11 estate, unless they consent otherwise.

20           Attached hereto as Exhibit 4, in balance sheet format, is Debtor’s liquidation analysis

21   proving that all creditors and interest holders will receive at least as much under the Plan as such

22   creditor or interest holder would receive under a Chapter 7 liquidation. This information is

23   provided by the Debtor. Below is a demonstration, in tabular format, that all creditors and

24   interest holders will receive at least as much under the Plan as such creditor or holder would

25   receive under a Chapter 7 liquidation.

26

27

28


                                                   -34-
Case 2:17-bk-22432-WB               Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                             Desc
                                     Main Document    Page 37 of 85


 1         CLAIMS & CLASSES                       PAYOUT PERCENTAGE                         PAYOUT PERCENTAGE
                                                    UNDER THE PLAN                              IN CHAPTER 7
 2                                                                                              LIQUIDATION
 3                                                                                          AS OF CONFIRMATION 1
     Administrative Claims                       100%                                       100%
 4   Priority Tax and Non-Tax                    100%                                       100%
     Claims
 5   Class 1 = AFS                               Unimpaired                                 100%
     Class 2 = Medley                            Unimpaired                                 18.5% 2
 6   Class 3 = Priority Wage                     100%                                       100%
     Class 4 = UnitedHealth                      100%                                       31% to 54%
 7   Class 5 = SAG-AFTRA Etc.                    100%                                       31% to 54%
     Class 6 = General Unsecured                 89% to 100%                                0% to nominal
 8   Class 7 = Convenience class                 75%                                        0% to nominal
     Class 8 = Wilcon                            Per Settlement 100%                        0% to nominal
 9   Class 9 = Equity Interests                  Cancelled                                  0%
10

11   C.          Feasibility.
12               Another requirement for confirmation involves the feasibility of the Plan, which means
13   that confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
14   financial reorganization, of the Debtor or any successor to the Debtor under the Plan, unless such
15   liquidation or reorganization is proposed in the Plan.
16               There are at least two important aspects of a feasibility analysis.                         The first aspect
17   considers whether the Debtor will have enough cash on hand on the Effective Date of the Plan to
18   pay all the claims and expenses which are entitled to be paid on such date. The Plan Proponent
19   maintains that this aspect of feasibility is satisfied as illustrated here:
20   Cash Debtor will have on hand by Effective Date (projected to 3/1/19):                                 $ 100,000
21   Line of credit available                                                                               $ 1,217,223
22   To Pay: Administrative claims of Professionals                                                         -$ 375,000
23   To Pay: Misc. Administrative Expenses and Fees (contingency)                                           -$ 50,000
24
     To Pay: Other Plan Payments due on Effective Date                                                      -$ 420,050
25
     Cash + LOC available after paying these amounts ..................................................     $ 472,173
26

27
     1   Please refer to the Point.360 Liquidation Analysis
28   2   Estimated as ((Liquidation Value of PP&E + Deposits)/(Total Medley Claims))


                                                                -35-
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                              Main Document    Page 38 of 85


 1   The sources of the cash Debtor will have on hand by the Effective Date, as shown above are:

 2   $ 98,906                     Cash in DIP Account now [as of September 30, 2018]

 3   $1,094                       Additional cash DIP will accumulate from net earnings between now and
                                  Effective Date
 4
     N/A                          Capital Contributions
 5
     $0                           Other
 6
     $ 100,000                    Total [excludes availability on line of credit]
 7

 8            The second aspect considers whether the Proponent will have enough cash over the life of
 9   the Plan to make the required Plan payments. Attached to the Disclosure Statement as Exhibit 2
10   are cash flow projections for the term of the Plan showing the Plan is feasible. Exhibit 2 includes
11   notes and detailed assumptions regarding the feasibility of the proposed Plan.
12            YOU ARE ADVISED TO CONSULT WITH YOUR ACCOUNTANT OR FINANCIAL
13   ADVISOR IF YOU HAVE ANY QUESTIONS PERTAINING TO THESE FINANCIAL
14   STATEMENTS.
                                                          V.
15
                                EFFECT OF CONFIRMATION OF PLAN
16

17   A.       Discharge.
18            This Plan provides that the Debtor shall be discharged of liability for payment of debts
19   incurred before confirmation of the Plan, as specified in 11 U.S.C. § 1141. The terms of the Plan
20   will bind all creditors and parties in interest to the provisions thereof.
21   B.       Revesting of Property in the Debtor.
22            Except as provided in Section V(E) and except as provided elsewhere in the Plan, the
23   confirmation of the Plan revests all of the property of the estate in the Debtor.
24   C.       Modification of Plan.
25            The Proponent of the Plan may modify the Plan at any time before confirmation.
26   However, the Court may require a new disclosure statement and/or revoting on the Plan.
27

28


                                                     -36-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                             Main Document    Page 39 of 85


 1           The Proponent of the Plan may also seek to modify the Plan at any time after confirmation

 2   only if (1) the Plan has not been substantially consummated and (2) the Court authorizes the

 3   proposed modifications after notice and a hearing.

 4   D.      Post-Confirmation Status Report.

 5           Within 120 days of the entry of the order confirming the Plan, Plan Proponent shall file a

 6   status report with the Court explaining what progress has been made toward consummation of the

 7   confirmed Plan. The status report shall be served on the United States Trustee, the twenty largest

 8   unsecured creditors, and those parties who have requested special notice. Further status reports

 9   shall be filed every 120 days and served on the same entities.

10           The reorganized debtor’s post-confirmation status reports shall reflect all income and

11   disbursements for each quarter or portion thereof while the case remains open, and the

12   reorganized debtor shall timely pay U.S. Trustee Quarterly Fees pursuant to 28 U.S.C.

13   § 1930(a)(6).

14   E.      Post-Confirmation Conversion/Dismissal.

15           A creditor or party in interest may bring a motion to convert or dismiss the case under §

16   1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court

17   orders, the case converted to Chapter 7 after the Plan is confirmed, then all property that had been

18   property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will revest

19   in the Chapter 7 estate. The automatic stay will be reimposed upon the revested property, but

20   only to the extent that relief from stay was not previously authorized by the Court during this

21   case.

22           The order confirming the Plan may also be revoked under very limited circumstances. The

23   Court may revoke the order if the order of confirmation was procured by fraud and if the party in

24   interest brings an adversary proceeding to revoke confirmation within 180 days after the entry of

25   the order of confirmation.

26

27

28


                                                  -37-
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                             Main Document    Page 40 of 85


 1   F.     Final Decree.

 2          Once the estate has been fully administered as referred to in Bankruptcy Rule 3022, the

 3   Plan Proponent, or other party as the Court shall designate in the Plan Confirmation Order, shall

 4   file a motion with the Court to obtain a final decree to close the case.

 5   Dated: December 10, 2018                       Respectfully submitted,
 6
                                                    Lewis R. Landau
 7                                                  Attorney-at-Law

 8
                                                    By /s/ Lewis R. Landau
 9                                                  Lewis R. Landau
10                                                  Attorneys for Point.360, a California Corporation,
                                                    Debtor and Debtor-in-Possession
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -38-
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 41 of 85




                            EXHIBIT 1


                                                                           039
   Case 2:17-bk-22432-WB             Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20           Desc
                                      Main Claims top Level Summary
                                           Document         Page 42 of 85

                                            Summary of Agreed to
                                                Claims by Class            Priority         Unsecured
Secured (austin and Medley)             $          9,007,267.11
Priority Other Claimed on POC           $            142,152.77     $   142,152.77
Priority Wage                           $             92,685.13     $    92,685.13
Sag/Aftra retirement fund-Priority      $             37,468.75     $    37,468.75
Priority Tax                            $            151,822.34     $   151,822.34
Unsecured Tax                           $                   -                         $            -
General Unsecured                       $          1,669,695.01                       $   1,669,695.01
Wilcon                                                 124274.69
Unsecured Directors/insiders            $            803,926.13                       $    803,926.13
Leases                                  $            185,902.65
total                                   $         12,215,194.58     $   424,128.99    $   2,473,621.14




General Unsecured - Disputed,
included above)                         $            (163,506.24)                     $    (163,506.24)




AmendedClaimsV6Recon .xlsx 10/11/2018 6:53 PM                                                    040
          Case 2:17-bk-22432-WB      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                                                 Class 3
                                      Main Document     Page 43 of 85
                                           Priority Employee Claims

                                                                      Claim paid at
Name                                              priority            100%
Employee-name redacted for privacy                 $ 2,729.80         $    2,729.80
Employee-name redacted for privacy                 $ 1,496.21         $    1,496.21
Employee-name redacted for privacy                 $    586.43        $      586.43
Employee-name redacted for privacy                 $ 12,665.13        $   12,665.13
Employee-name redacted for privacy                 $    689.85        $      689.85
Employee-name redacted for privacy                 $    209.16        $      209.16
Employee-name redacted for privacy                 $ 12,850.00        $   12,850.00
Employee-name redacted for privacy                 $ 2,327.79         $    2,327.79
Employee-name redacted for privacy                 $ 8,670.88         $    8,670.88
Employee-name redacted for privacy                 $    564.38        $      564.38
Employee-name redacted for privacy                 $    359.04        $      359.04
Employee-name redacted for privacy                 $ 2,091.48         $    2,091.48
Employee-name redacted for privacy                 $ 3,110.02         $    3,110.02
Employee-name redacted for privacy                 $    430.95        $      430.95
Employee-name redacted for privacy                 $    344.22        $      344.22
Employee-name redacted for privacy                 $ 1,164.29         $    1,164.29
Employee-name redacted for privacy                 $ 1,006.16         $    1,006.16
Employee-name redacted for privacy                 $    411.45        $      411.45
Employee-name redacted for privacy                 $ 8,149.81         $    8,149.81
Employee-name redacted for privacy                 $    722.16        $      722.16
Employee-name redacted for privacy                 $ 1,173.15         $    1,173.15
Employee-name redacted for privacy                 $    203.40        $      203.40
Employee-name redacted for privacy                 $ 2,388.00         $    2,388.00
Employee-name redacted for privacy                 $    332.88        $      332.88
Employee-name redacted for privacy                 $ 1,590.72         $    1,590.72
Employee-name redacted for privacy                 $ 4,678.75         $    4,678.75
Employee-name redacted for privacy                 $    784.10        $      784.10
Employee-name redacted for privacy                 $ 6,070.26         $    6,070.26
Employee-name redacted for privacy                 $ 1,179.23         $    1,179.23
Employee-name redacted for privacy                 $    284.85        $      284.85
Employee-name redacted for privacy                 $    523.60        $      523.60
Employee-name redacted for privacy                 $    332.64        $      332.64
Employee-name redacted for privacy                 $ 1,761.38         $    1,761.38
Employee-name redacted for privacy                 $ 4,067.61         $    4,067.61
Employee-name redacted for privacy                 $ 1,220.40         $    1,220.40
Employee-name redacted for privacy                 $    190.50        $      190.50
Employee-name redacted for privacy                 $ 3,864.00         $    3,864.00
Employee-name redacted for privacy                 $      16.32       $       16.32
Employee-name redacted for privacy                 $    602.35        $      602.35
Employee-name redacted for privacy                 $    841.78        $      841.78
                                                   $   92,685.13      $     92,685.13




AmendedClaimsV5Recon .xlsx10/11/201812:01 PM                                            041Page   1 of 1
   Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                             Desc
                                           &ODVV
                                Main Document     Page 44 of 85
                                    *HQHUDO8QVHFXUHG&UHGLWRUV
816(&85('&5(',725                         'LVSXWHG                         &ODLP                          

$&&2(1*,1((5('6<67(06                       'LVSXWHG       
$'3,1&                                                    
$'9$1&('',*,7$/7(&+,1&                                 
$)&2                                                         
$/76<67(06                                   'LVSXWHG       
$0(5,&$1(;35(66                                             
$0(5,&$1672&.75$16)(5 75867&2,1&                    
$33/(21((03/2<0(176(59,&(6                                
$7 702%,/,7<                                               
$76%$+$'$9,'                                              
$8',2,17(59,68$/'(6,*1,1&                               
%$80$11-2+16                                            
%(//6$03                                                 
%/8(6+,(/'2)&$/,)251,$ &DOLI3K\VLFLDQV6HUYLFH            
%85%$1.:$7(5$1'32:(5                                      
&$%5$/67(//$0$5,(                                        
&':',5(&7//&                                             
&,*1$                                           'LVSXWHG 
'$<675207(&+12/2*<*5283                                   
'(/$1*-5                                               
'(//0$5.(7,1*/3                                         
',*,7$/0(',$6(59,&(6,1&                                
',*,7$/5,9(5,1&                                         
)('(5$/(;35(66                                             
)5217/,1(//&                                              
+$5%25&(17(53$571(56                                       
+(0$5528662 +($/'//3                                  
+.*//3                                                    
+87&+,16*5(*25<                                            
,%0                                                          
,1*5$0(17(57$,10(17,1&                                  
,17(5/,1(%5$1'6,1&                                       
,17(51$/5(9(18(6(59,&(                                     
,9%0(',$6(59,&(6,1&                                     
/$0(',$7(&+&(17(52:1(56$662&                           
/$:2)),&(62)6$0&+$1'5$$3&                              
/'3$662&,$7(6,1&                                        
/,1&2/1),1$1&,$/*5283                                     
/,8 /,8//3                                               
0&&$%( +2*$13&                                          
0(',$',675,%87256                                          
0(',$6725$*(*5283                                          
0(5,7352),/(6                                              
0(66(1*(56 ',675,%87,21                                    
0(7/,)(*5283%(1(),76                                     
1(7&(175$,1&                                             
2)),&(62/87,216                                         
2.,*6$08(/                                           
2=/$:*5283,1&                                          
3$5.,1*1(7:25.                                              
3('52=$*5283,1&                                         
35$6$'*/2%$/0(',$6(59,&(6//&                             



$PHQGHG&ODLPV95HFRQ[OV[30                                                              042
                                                                                                          3DJHRI
   Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                              Desc
                                           &ODVV
                                Main Document     Page 45 of 85
                                    *HQHUDO8QVHFXUHG&UHGLWRUV
816(&85('&5(',725                           'LVSXWHG                         &ODLP                            
5((3(03,,5(&$//&                                    
5+<67,//(< 6812&$/                                    
6$0< 6&$0(5$                                               
6&(1,&(;35(66,216,1&                                    
6&5,37=                                                    
6)(5$/$%//&                                               
6,*1,$17,1&                               'LVSXWHG   
                                                                             
6,1*(5/(:$.//3                                            
62+21(7,1&                                               
621<(/(&7521,&6,1& 3                                  
68%7(&+6/2&$/,=$7,216(59,&(6                             
6833/<:25.6                                                
6:,7&+7+( EHHU(QWHUSULVHV                               
7(/(3$&,),&&20081,&$7,216                                 
752<*28/'3&                                               
8/,1(                                                      
81,9(56$/&,7<678',26//&                                 
9,6,216(59,&(3/$1                                        
:5,:(67*$7(6287+/3                                      
=$81*/$66&203$1<,1&                                   
=$<2*5283                                                  
=(1,7+,1685$1&(&203$1<                                    
                                                                                      
                                                                                      
                                                                                      
                                     7RWDO                    




$PHQGHG&ODLPV95HFRQ[OV[30                                                               043
                                                                                                           3DJHRI
   Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20    Desc
                                           Class 7
                                Main Document     Page 46 of 85
                                  Convenience Class of Creditors
---------------------------------------------             Agreed Claim             75%
RAB PRINTING SOLUTIONS                        $               2,386.75    $   1,790.06
TALX CORPORATION                              $               2,370.60    $   1,777.95
GOLDEN STATE LOCK & SAFE SERVICE              $                2,145.06   $   1,608.80
PITNEY BOWES, INC                             $               1,961.04    $   1,470.78
NAGADOI, MASHASHI                             $               1,789.50    $   1,342.13
WASTE MANAGEMENT - SUN VALLEY                 $               1,764.47    $   1,323.35
RED HAWK FIRE & SECURITY LLC                  $               1,745.00    $   1,308.75
MONTANEZ ELECTRIC INC                         $               1,736.00    $   1,302.00
ALLIED ROOFING & WATERPROOFING                $               1,475.00    $   1,106.25
WEATHERITE CORPORATION                        $               1,475.00    $   1,106.25
PR NEWSWIRE, INC.                             $               1,457.25    $   1,092.94
BRUCE'S ENTERTAINMENT & MEDIA SOLUTIONS       $                1,420.25   $   1,065.19
FAIR, AUDREY                                  $               1,406.25    $   1,054.69
MILLS, HANS PETER                             $                1,346.25   $   1,009.69
TUNGSTEN NETWORK, INC.                        $               1,290.00    $     967.50
FIRST CHOICE SERVICES                         $                1,223.57   $     917.68
ATLAS SPECIALTY LIGHTING                      $                1,208.00   $     906.00
GREEN, VIRGINIA FAYE                          $                1,192.00   $     894.00
STERNS, NAOMI                                 $                1,176.00   $     882.00
PRADEEP, ABHIJIT                              $                1,082.00   $     811.50
TESWARE & BRYAN DEVINE & CO.                  $                1,041.74   $     781.31
HYLMO, KAREN ANNIKA                           $                  950.25   $     712.69
WAGEWORKS, INC.                               $                  927.50   $     695.63
SOUTH COAST AIR QUALITY MANAGEMENT DISTRIC $                     884.02   $     663.02
MONOPRICE                                     $                  882.57   $     661.93
SMART & FINAL, INC                            $                  829.06   $     621.80
ITD PRINT SOLUTIONS                           $                  792.07   $     594.05
GRAY, KARYN ANDREA                            $                  748.75   $     561.56
PUMPMAN                                       $                  735.00   $     551.25
STORINO, SABRINA                              $                  700.00   $     525.00
STORAGECONTAINER.COM                          $                  693.00   $     519.75
PARADISO SUBTITLING, INC.                     $                  690.75   $     518.06
DUN & BRADSTREET                              $                  666.66   $     500.00
SHRED-IT USA                                  $                  647.22   $     485.42
ANTONIO FARRE PRODUCTIONS LLC                 $                  625.00   $     468.75
THYSSEN KRUPP ELEVATOR CORP.                  $                  598.94   $     449.21
RAM AIR ENGINEERING, INC.                     $                  565.64   $     424.23
MILLS TECHNIQUE, INC.                         $                  517.56   $     388.17
ZOYSTER OFFICE PRODUCTS                       $                  511.33   $     383.50
HULA POST PRODUCTION                          $                  500.00   $     375.00
KIM, SUN MIN                                  $                  468.00   $     351.00
TEAC AMERICA, INC.                            $                  463.79   $     347.84
HOME DEPOT/GECF                               $                  443.39   $     332.54
ROY, SANDRINE                                 $                  429.25   $     321.94
ARKENA INC                                    $                  400.00   $     300.00
LEGEND                                        $                  378.49   $     283.87
CINTAS CORPORATION                            $                  368.06   $     276.05
SDC CONSULTING, INC.                          $                  300.00   $     225.00
ROOSE, PATRICK                                $                  294.50   $     220.88
CANON SOLUTIONS AMERICA, INC.                 $                  287.86   $     215.90
UNITED PARCEL SERVICE                         $                  273.98   $     205.49
PCM SALES                                     $                  252.71   $     189.53
CATALINA PAINT                                $                  247.27   $     185.45


AmendedClaimsV6Recon .xlsx10/11/20186:56 PM                                        0441 of 2
                                                                                  Page
   Case 2:17-bk-22432-WB             Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20    Desc
                                                 Class 7
                                      Main Document     Page 47 of 85
                                        Convenience Class of Creditors
---------------------------------------------                   Agreed Claim             75%
BITTREE, INC                                           $              150.90   $      113.18
DIRECTV                                                $              131.98   $       98.99
WESTERN BAGEL BAKING CORP.                             $              127.28   $       95.46
SPECTRUM BUSINESS                                      $              119.41   $       89.56
DONNELLAN, KRISTINA                                    $              108.75   $       81.56
McCALLA COMPANY                                        $              103.48   $       77.61
ARBOL, EUGENIA                                         $              103.00   $       77.25
AGENTS AND CORPORATIONS, INC.                          $               99.00   $       74.25
SECURITY SIGNAL DEVICES                                $               93.90   $       70.43
KELLY, SIMON RICHARD                                   $               88.00   $       66.00
PONTICELLI, LIUBOV                                     $               69.00   $       51.75
EBERHARDT, DIANE                                       $               67.50   $       50.63
GRAY, JOHN THOMAS                                      $               63.00   $       47.25
GONZALEZ, MARIA A.                                     $               60.00   $       45.00
GAS COMPANY, THE                                       $               54.73   $       41.05
EMILIEN, EDDY                                          $               53.75   $       40.31
TURNER, NICOLE                                         $               46.68   $       35.01
FRAISSINET, KEITH                                      $               44.00   $       33.00
PROTECTION ONE ALARM MONITORING                        $               36.04   $       27.03
CONNEX INTERNATIONAL, INC.                             $               35.00   $       26.25
BELL, ERIC ANDREW                                      $               33.00   $       24.75
TOLME, AINO                                            $                7.50   $        5.63
KNAI, TORBJORN                                         $                3.75   $        2.81
MARTIN, ERENDIRA TORRES                                $                3.00   $        2.25
                                                 Total $           52,467.00   $   39,350.25




AmendedClaimsV6Recon .xlsx10/11/20186:56 PM                                              0452 of 2
                                                                                        Page
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 48 of 85




                            EXHIBIT 2


                                                                           046
Point.360
Forecasted Balance Sheet
                                                                                                                            Effective Date                                                                 End of FY2019
                                                                                                                                   FYE 2019                                                                                          FYE 2020            FYE 2021            FYE 2022            FYE 2023
                                                   Forecast           Forecast          Forecast           Forecast               Forecast           Forecast          Forecast          Forecast                Forecast             Forecast            Forecast            Forecast            Forecast
                                                    Oct-18            Nov-18             Dec-18             Jan-19                 Feb-19            Mar-19            Apr-19            May-19                  Jun-19                Jun-20              Jun-21              Jun-22              Jun-23
                                                         ----------        ----------         ----------         ----------             ----------        ----------        ----------        ----------                ----------          ----------          ----------          ----------          ----------
   Assets
Cash                                                     100,000            100,000           100,000            100,000                 95,540             94,682            93,824            92,967                    92,109            658,586              71,527              61,236              55,233
Accounts Receivable                                    3,469,041          3,769,041         3,788,219          3,245,753              3,969,041          4,030,685         3,969,041         3,788,219                 3,245,753          3,687,521           3,761,272           3,836,497           3,913,227
Allowance for Bad Debts                                 (196,285)          (198,620)         (200,956)          (203,292)              (205,627)          (207,963)         (210,299)         (212,634)                 (214,970)          (236,525)           (258,510)           (280,936)           (303,810)
 Accounts Receivable, Net                              3,272,756          3,570,421         3,587,263          3,042,462              3,763,414          3,822,722         3,758,742         3,575,585                 3,030,783          3,450,996           3,502,761           3,555,561           3,609,417

Other Receivables                                        125,000            125,000           125,000            125,000                125,000            125,000           125,000           125,000                   125,000            125,000             125,000             125,000             125,000
Inventory                                                 50,000             50,000            50,000             50,000                 50,000             50,000            50,000            50,000                    50,000             50,000              50,000              50,000              50,000
Prepaid Expenses                                         238,268            238,268           238,268            238,268                238,268            238,268           238,268           238,268                   238,268            238,268             238,268             238,268             238,268
Prepaid Income Taxes                                           0                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
Deferred Income Taxes                                          0                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
  Total Current Assets                                 3,786,024          4,083,689         4,100,531          3,555,730              4,272,222          4,330,672         4,265,834         4,081,820                 3,536,160          4,522,850           3,987,556           4,030,065           4,077,918
                                                                                                                                                                                                                                                                                                                                   Case 2:17-bk-22432-WB




Property, Plant & Equipment                           63,117,938         63,157,938        63,197,938         63,237,938             63,277,938         63,317,938        63,357,938        63,397,938                63,437,938         64,187,938          64,937,938          65,687,938          66,437,938
Accumulated Depreciation                             (60,676,811)       (60,803,811)      (60,930,811)       (61,057,811)           (61,184,811)       (61,311,811)      (61,438,811)      (61,565,811)              (61,692,811)       (62,532,811)        (63,372,811)        (64,212,811)        (65,052,811)
 Property, Plant & Equipment, net                      2,441,127          2,354,127         2,267,127          2,180,127              2,093,127          2,006,127         1,919,127         1,832,127                 1,745,127          1,655,127           1,565,127           1,475,127           1,385,127

Deposits & Other                                         813,929            813,929           813,929            813,929                813,929            813,929           813,929           813,929                   813,929            813,929             563,929             563,929             563,929
Deferred Income Taxes - LT                               419,043            419,043           419,043            419,043                419,043            419,043           419,043           419,043                   419,043            419,043             419,043             419,043             419,043
Goodwill, net                                                  0                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
Other intangibles, net                                   141,666            136,458           131,250            126,041                120,833            115,625           110,416           105,208                   100,000             75,000              50,000              25,000                   0
Investment in Acquisitions                                     0                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
   Total Assets                                        7,601,789          7,807,246         7,731,880          7,094,870              7,719,154          7,685,396         7,528,349         7,252,127                 6,614,259          7,485,949           6,585,655           6,513,164           6,446,017



   Liabilities and Shareholders' Equity
Accounts Payable                                       3,583,113          3,622,726         3,762,339          3,901,952              3,434,890          3,365,479         3,296,069         3,226,659                 3,157,248          2,742,565           2,390,318           2,163,071           2,132,593
Accrued Wages & Benefits                               1,175,000          1,175,000         1,175,000          1,175,000              1,082,315          1,082,315         1,082,315         1,082,315                 1,082,315          1,082,315           1,082,315           1,082,315           1,082,315
                                                                                                                                                                                                                                                                                                            Main Document




Accrued Expenses - Other                                 148,759            148,759           148,759            148,759                148,759            148,759           148,759           148,759                   148,759            148,759             148,759             148,759             148,759
Revolving Line of Credit (see Revolver Schedule)       1,732,127          1,712,070         1,443,436            916,172              1,963,942          1,628,712         1,445,339         1,156,103                   742,278                  0           1,805,831             315,300             316,551
Curr. Portion of Notes Payable                                 0                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
Curr. portion of cap. leases                                 518                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
Income Taxes Payables                                    419,043            419,043           419,043            419,043                419,043            419,043           419,043           419,043                   419,043            419,043             419,043             419,043             419,043
Other Current Liabilities                                735,249            744,068           752,887            761,706                770,525            779,344           788,163           796,982                   805,801            911,629           1,017,457           1,123,285             117,990
   Total Current Liabilities                           7,793,809          7,821,666         7,701,464          7,322,632              7,819,474          7,423,652         7,179,688         6,829,861                 6,355,444          5,304,311           6,863,723           5,251,772           4,217,251

Deferred Tax Liability                                         0                  0                 0                  0                        0                0                 0                 0                         0                  0                   0                   0                   0
Long Term cap. leases                                     58,902             56,617            54,332             52,047                                         0                 0                 0                         0                  0                   0                   0                   0
Derivative Valuation Liability                                 0                  0                 0                  0                      0                  0                 0                 0                         0                  0                   0                   0                   0
Long term notes payable                                7,136,073          7,189,430         7,243,285          7,297,703              7,352,510          7,407,708         7,463,300         7,519,288                 7,575,676          8,284,536           4,500,000           3,956,246           2,209,429
Other Long Term Liabilities                            1,451,205          1,409,542         1,367,879          1,326,216              1,284,553          1,242,890         1,201,227         1,159,564                 1,117,901          1,076,238             576,282              76,326                   0
  Total Long Term Liabilities                          8,646,180          8,655,589         8,665,496          8,675,966              8,637,063          8,650,598         8,664,527         8,678,852                 8,693,577          9,360,774           5,076,282           4,032,572           2,209,429
  Total Liabilities                                   16,439,989        16,477,255         16,366,960        15,998,598              16,456,537        16,074,251        15,844,215        15,508,713                15,049,021          14,665,085          11,940,005           9,284,344           6,426,680
                                                                                                                                                                                                                                                                                                                             Page 49 of 85




Stockholders' Equity
Capital Stock                                         35,508,688         35,508,688        35,526,153         35,526,153             35,526,153         35,577,142        35,577,142        35,577,142                35,628,131         35,832,087          36,036,043          36,239,999          36,443,955
Retained Earnings                                    (44,585,340)       (44,585,340)      (44,585,340)       (44,585,340)           (44,585,340)       (44,585,340)      (44,585,340)      (44,585,340)              (44,585,340)       (44,062,892)        (43,011,222)        (41,390,392)        (39,011,179)
Current Earnings                                         238,453            406,643           424,108            155,459                321,804            619,344           692,333           751,612                   522,448          1,051,670           1,620,830           2,379,213           2,586,562
   Total Stockholders' Equity                         (8,838,200)        (8,670,009)       (8,635,080)        (8,903,728)            (8,737,383)        (8,388,855)       (8,315,865)       (8,256,586)               (8,434,762)        (7,179,136)         (5,354,350)         (2,771,180)             19,337
   Total Liabilities & Stockholders' Equity            7,601,790          7,807,246         7,731,880          7,094,870              7,719,154          7,685,396         7,528,350         7,252,126                 6,614,260          7,485,950           6,585,655           6,513,164           6,446,017
                                                                                                                                                                                                                                                                                                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20




047
                                                                                                                                                                                                                                                                                                                                   Desc
      Point.360
      Forecasted Income Statement
                                     Month -        Oct-18     Month -        Nov-18     Month -        Dec-18     Month -        Jan-19     Month -        Feb-19     Month -        Mar-19     Month -        Apr-19

                                      Forecast           %      Forecast           %      Forecast           %      Forecast           %      Forecast           %      Forecast           %      Forecast           %
                                       ----------      -----     ----------      -----     ----------      -----     ----------      -----     ----------      -----     ----------      -----     ----------      -----
      REVENUE                        2,195,000       100.0     2,195,000       100.0     2,095,000       100.0     1,795,000       100.0     2,195,000       100.0     2,395,000       100.0     2,195,000       100.0

      TOTAL COST OF SERVICES         1,229,367        56.0     1,202,534        54.8     1,206,265        57.6     1,146,960        63.9     1,198,867        54.6     1,215,570        50.8     1,200,428        54.7
      GROSS MARGIN                     965,633        44.0       992,466        45.2       888,735        42.4       648,040        36.1       996,133        45.4     1,179,430        49.2       994,572        45.3

      SELLING EXPENSES:
                                                                                                                                                                                                                                                   Case 2:17-bk-22432-WB




       Sales Personnel Costs            55,000         2.5        55,000         2.5        55,000         2.6        55,000         3.1        55,000         2.5        55,000         2.3        55,000         2.5
       Travel & Entertainment            4,900         0.2         4,900         0.2         4,900         0.2         4,900         0.3         4,900         0.2         4,900         0.2         4,900         0.2
       Advertising & Promo                  50         0.0            50         0.0            50         0.0            50         0.0            50         0.0            50         0.0            50         0.0
       Bad Debt Expense                  2,336         0.1         2,336         0.1         2,336         0.1         2,336         0.1         2,336         0.1         2,336         0.1         2,336         0.1

      GENERAL & ADMIN COSTS:
       Admin Personnel Costs           450,000        20.5       450,000        20.5       450,000        21.5       457,000        25.5       457,000        20.8       457,000        19.1       457,000        20.8
       Supplies                          9,000         0.4         9,000         0.4         9,000         0.4         9,000         0.5         9,000         0.4         9,000         0.4         9,000         0.4
       Professional Fees                25,000         1.1        25,000         1.1        25,000         1.2        25,000         1.4        25,000         1.1        25,000         1.0        25,000         1.1
       Facility Costs                   87,000         4.0        87,000         4.0        87,000         4.2        87,000         4.8        87,000         4.0        87,000         3.6        87,000         4.0
       Other Indirect                  215,000         9.8       125,000         5.7       173,000         8.3       215,000        12.0       125,000         5.7       173,000         7.2       215,000         9.8
                                                                                                                                                                                                                            Main Document




       Depreciation                     57,000         2.6        57,000         2.6        57,000         2.7        57,000         3.2        57,000         2.6        57,000         2.4        57,000         2.6
       Amortization                      5,208         0.2         5,208         0.2         5,208         0.2         5,208         0.3         5,208         0.2         5,208         0.2         5,208         0.2
      DIRECT SELLING, GEN. & ADMIN     910,494        41.5       820,494        37.4       868,494        41.5       917,494        51.1       827,494        37.7       875,494        36.6       917,494        41.8
      OPERATING INCOME                  55,139         2.5       171,973         7.8        20,241         1.0      (269,453)      (15.0)      168,640         7.7       303,936        12.7        77,079         3.5


      EBITDA                           252,110        11.5       368,944        16.8       217,212        10.4       (72,482)       (4.0)      365,611        16.7       500,907        20.9       274,050        12.5
                                                                                                                                                                                                                                             Page 50 of 85
                                                                                                                                                                                                                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20




048
                                                                                                                                                                                                                                                   Desc
      Point.360
      Forecasted Income Statement
                                          FYE 2019                FYE 2020                FYE 2021                FYE 2022                FYE 2023
                                        12 MONTHS               12 MONTHS               12 MONTHS               12 MONTHS               12 MONTHS
                                       Forecast        %       Forecast        %       Forecast        %       Forecast        %       Forecast        %
                                        ----------   -----      ----------   -----      ----------   -----      ----------   -----      ----------   -----
      REVENUE                        24,471,731    100.0     24,961,166    100.0     25,460,389    100.0     25,969,597    100.0     26,488,989    100.0

      TOTAL COST OF SERVICES         14,243,940      58.2    14,271,704      57.2    14,305,139      56.2    13,859,241      53.4    14,124,426      53.3
      GROSS MARGIN                   10,227,790      41.8    10,689,461      42.8    11,155,250      43.8    12,110,355      46.6    12,364,563      46.7

      SELLING EXPENSES:
                                                                                                                                                                                     Case 2:17-bk-22432-WB




       Sales Personnel Costs           658,206        2.7      671,370        2.7      684,798        2.7      698,493        2.7      712,463        2.7
       Travel & Entertainment           56,313        0.2       57,439        0.2       58,588        0.2       59,760        0.2       60,955        0.2
       Advertising & Promo               1,950        0.0        1,989        0.0        2,029        0.0        2,069        0.0        2,111        0.0
       Bad Debt Expense                 21,132        0.1       21,555        0.1       21,986        0.1       22,425        0.1       22,874        0.1

      GENERAL & ADMIN COSTS:
       Admin Personnel Costs          5,412,169      22.1     5,520,412      22.1     5,630,821      22.1     5,743,437      22.1     5,858,306      22.1
       Supplies                         107,170       0.4       109,313       0.4       111,500       0.4       113,730       0.4       116,004       0.4
       Professional Fees                439,604       1.8       448,396       1.8       457,364       1.8       466,511       1.8       475,842       1.8
       Facility Costs                 1,041,441       4.3     1,062,270       4.3     1,023,515       4.0       863,986       3.3       881,265       3.3
       Other Indirect                 2,039,779       8.3     1,679,779       6.7     1,713,375       6.7     1,747,642       6.7     1,782,595       6.7
                                                                                                                                                              Main Document




       Depreciation                     685,729       2.8       240,000       1.0       240,000       0.9       240,000       0.9       240,000       0.9
       Amortization                      62,496       0.3        25,000       0.1        25,500       0.1        25,000       0.1        25,000       0.1
      DIRECT SELLING, GEN. & ADMIN   10,525,990      43.0     9,837,524      39.4     9,969,474      39.2     9,983,054      38.4    10,177,415      38.4
      OPERATING INCOME                 (298,199)     (1.2)     851,937        3.4     1,185,776       4.7     2,127,302       8.2     2,187,148       8.3


      EBITDA                          2,769,792      11.3     2,596,396      10.4     2,855,735      11.2     3,571,761      13.8     3,631,607      13.7
                                                                                                                                                                               Page 51 of 85
                                                                                                                                                             Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20




049
                                                                                                                                                                                     Desc
Point.360
Cash Feasibility Analysis
                                                                                                                                             FY2019                                                                             FY2019                                               FY 2020           FY 2021           FY 2022           FY 2023
                                                                                                            Oct-18                 Nov-18             Dec-18               Jan-19            Feb-19           Mar-19           Apr-19           May-19           Jun-19               Jun-20            Jun-21            Jun-22            Jun-23
Beginning Cash                                                                                        $           98,906 $              100,000 $          100,000 $            100,000 $         100,000 $         95,540 $         94,682 $         93,824 $            92,967 $          92,109 $         658,586 $          71,527 $          61,236
Change in Cash                                                                                                     1,094                    -                  -                    -               (4,460)           (858)            (858)            (857)               (858)          566,477          (587,059)          (10,291)            (6,003)
End Cash                                                                                                         100,000                100,000            100,000              100,000            95,540           94,682           93,824           92,967              92,109           658,586            71,527            61,236            55,233

Total Plan Costs                                                                                                  150,843               53,326             51,822                137,677          674,510          88,122           175,421           82,959            79,298            461,076          8,749,648          359,818             69,968
Austin LOC Availability                                                                                           471,738              708,545            991,035              1,126,368          601,173         980,941         1,119,776        1,278,368         1,300,262          2,361,717            609,170        2,154,052          2,208,238
Amount Paid Down (Drawn) On Revolver                                                                              175,269               20,057            268,634                527,264       (1,047,770)        335,230           183,373          289,236           413,825            742,278         (1,805,831)       1,490,531             (1,251)

Austin Revolver Schedule
Accounts Receivable                                                                                   $           3,469.0   $          3,769.0   $         3,788.2   $           3,245.8 $        3,969.0 $        4,030.7 $        3,969.0 $        3,788.2 $         3,245.8 $          3,687.5 $         3,761.3 $         3,836.5 $          3,913.2
Ineligible Accounts Receivable                                                                        $             418.7   $            418.7   $           418.7   $             418.7          418,709          418,709          418,709          418,709           418,709            418,709           418,709           418,709            418,709
    Eligible Accounts Receivable                                                                      $           3,050.3   $          3,350.3   $         3,369.5   $           2,827.0        3,550,332        3,611,976        3,550,332        3,369,510         2,827,044          3,268,812         3,342,562         3,417,788          3,494,518
Less 15% discount                                                                                     $           2,592.8   $          2,847.8   $         2,864.1   $           2,403.0        3,017,782        3,070,179        3,017,782        2,864,084         2,402,988          2,778,490         2,841,178         2,905,120          2,970,340
Austin Revolver (at 85%, Max $3M) [1]                                                                 $           2,203.9   $          2,420.6   $         2,434.5   $           2,042.5        2,565,115        2,609,653        2,565,115        2,434,471         2,042,540          2,361,717         2,415,001         2,469,352          2,524,789
Outstanding Revolving Line of Cred                                                                    $           1,732.1   $          1,712.1   $         1,443.4   $             916.2        1,963,942        1,628,712        1,445,339        1,156,103           742,278                -           1,805,831           315,300            316,551
Austin LOC Availability                                                                               $           471,738   $          708,545   $         991,035   $         1,126,368 $        601,173 $        980,941 $      1,119,776 $      1,278,368 $       1,300,262 $        2,361,717 $         609,170 $       2,154,052 $        2,208,238
Cash + Austin LOC Availability                                                                        $           571,738   $          808,545   $       1,091,035   $         1,226,368 $        696,713 $      1,075,623 $      1,213,600 $      1,371,335 $       1,392,371 $        3,020,303 $         680,697 $       2,215,288 $        2,263,471
                                                                                                                                                                                                                                                                                                                                                                           Case 2:17-bk-22432-WB




New Term Loan Balance                                                                                                                                                                                                                                                                                     4,500,000         3,956,246          2,209,429

Plan Payments Schedule                                                                                                                                               Rest of Cap Leases          154,699
Unclassified Claims
1. Administrative Expenses                                                                                         25,000               25,000             25,000                 25,000         250,000
2. Priority Tax Claims                                                                                                                                                                             7,957            4,354            4,354            4,354                4,354           52,247            52,247            52,247             30,478
3. Leases [3]                                                                                                                                                                                    204,461
4. US Trustee Fee                                                                                                  90,000                                                         90,000                                            90,000

1. Classes of Secured and Undersecured Claims
 Class 1 = Austin Interest Expense                                                                                 18,956               17,939             16,435                 12,290          15,001           18,712           16,011           13,549                9,887           46,392           112,864           132,571             39,491
 Class 2 = Medley [2]                                                                                                                                                                                                                                                                                     8,284,536
2. Classes of Priority Unsecured Claims
 Class 3 = Priority Wages, Commissions, Salary Claims                                                                                                                                             92,685
 Class 4 = UnitedHealth Insurance Company                                                                                                                                                         24,669           24,669           24,669           24,669               24,669           18,806
 Class 5 = SAG-AFTRA                                                                                                                                                                               5,000            5,000            5,000            5,000                5,000           12,469

3. Classes of General Unsecured Claims
 Class 6 = Allowed General Unsecured Claims                                                                                                                                                       25,000           25,000           25,000           25,000               25,000          300,000           300,000           175,000
                                                                                                                                                                                                                                                                                                                                                    Main Document




 Class 7 = Convenience Class                                                                                                                                                                      39,350
 Class 8 = Wilcon Holdings, LLC                                                                                    16,887               10,387             10,387                 10,387          10,387           10,387           10,387           10,387               10,387           31,161

4. Class(es) of Interest Holders
 Class 9 = Equity Security Holders

Total Plan Costs                                                                                      $           150,843 $             53,326 $           51,822 $             137,677 $        674,510 $         88,122 $        175,421 $         82,959 $             79,298 $        461,076 $       8,749,648 $         359,818 $           69,968

[1] The Austin Agreement caps the revolving line at the lesser of 85% of eligible Accounts Receivable or $3M.
[2] Medley's loan will be refinanced from the Austin Revolver and a term loan for $5.85M at 8% based on a projected $2.6M EBITDA.
[3] Some of the leases have already been partially cured before the effective date. The correct amount for the total is $214,492.50.
                                                                                                                                                                                                                                                                                                                                                                     Page 52 of 85
                                                                                                                                                                                                                                                                                                                                                   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20




050
                                                                                                                                                                                                                                                                                                                                                                           Desc
Case 2:17-bk-22432-WB               Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                                 Desc
                                     Main Document    Page 53 of 85


                                               NOTES TO EXHIBIT 2

REVENUES:
 Point.360’s revised forecast calls for FYE2019 sales of $24.5 million, which represents a $1.9 million (7.2%)
reduction from its 5/8/2018 forecast of $26.4 million. There are six customers/revenue sources that have
experienced lower than expected sales volume since the Company’s May-2018 projections, and the Company
expects this trend to continue through FYE2019. These revenue source reductions are as follows:

    • Client A -            $400,000
    • Client B -            $300,000
    • Client C -            $400,000
    • Client D -            $100,000
    • Client E -            $300,000
    • Client F -            $400,000
    Total Reduction:       $1,900,000

To provide additional context to the FYE2019 forecasted sales reduction, note the following:

    •     Client A utilizes Point 360’s Quality Control services. Sales have dropped due to additional vendors being
          added to their vendor base, yielding less volume to Point.360. Client A has also reduced its pricing.
    •     Point.360’s Visual Sound division traditionally had additional “Special Projects” from Client B in
          Localization Services which added $0.3m-$0.4m annually. Point.360 has not been engaged in a project of
          this nature in almost a year. We believe that Client B has taken this work in house.
    •     Client C has been a $0.6m-$0.7m annual revenue account for Point.360 for many years in Content
          Servicing. Point.360 was informed it was not awarded an RFP to continue its traditional services for Client
          C, due to Point.360’s lack of presence in the UK.
    •     Client D is a Content Servicing client and appears to be shifting some of Point.360’s work to another
          vendor. Point.360 is looking at salvaging this account, but we currently have no new current orders.
    •     Client E currently utilizes Point 360’s Content Servicing but has seen volume erosion, as Client E now in-
          sources some of the traditional file manufacturing and distribution. Point.360 has seen a significant
          revenue drop in the trailing 12 months, with no visibility if this work will return to the Company.
    •     Client F has seen a sales drop for the same reason as Client E, principally in-sourcing. Point.360 also had
          additional revenue at Client F from its Feature Film department, in the way of deliverables. This is no
          longer a revenue source for the Company.

However, the Debtor’s financial performance for Aug-Oct 2018 was positive and provides considerable
reinforcement of the Debtor’s projections. Note the following.

                                           Month -        Aug-18     Month -        Sep-18     Month -        Oct-18         Total

                                               Actual          %         Actual          %      Estimate           %     Aug to Oct 2018
                                             ----------      -----     ----------      -----     ----------      -----
REVENUE                                    2,108,979       100.0     1,775,974       100.0     2,250,000       100.0     6,134,953   100.0

Adj. EBITDA:                                 239,179        11.3        35,798         2.0       320,573        14.2       595,550     9.7



EXPENSES:

Point.360’s revised forecast included with the First Amended Disclosure Statement anticipates additional annual
FYE 2019 cost reductions totaling $1.9 million, compared to the 5/8/2018 Original Disclosure Statement. The
primary cost reductions and changes are as follows:

        • Wages and Benefits/Personnel – this expense is forecasted to be lower by $600K on an annualized basis. The
           Company has executed various operational efficiencies, and has been able to further reduce headcount.




                                                                                                                                     051
Case 2:17-bk-22432-WB              Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                           Desc
                                    Main Document    Page 54 of 85


         Note that actual personnel costs in Sept 2018 of $392K, are approximately $100K below the $492K expense
         in June 2018.
      • Facility Costs – this reduction is forecasted to be lower than originally stated by approximately $700K. The
         Company is realizing lower network connectivity expenses, and was able to vacate one of its storage
         facilities. This facility consolidation also reduces utilities, building maintenance, and real property tax
         expenses. Note that actual administrative facility costs in Sept 2018 of $61K are substantially lower than
         the monthly facility costs in fiscal year 2018. Last fiscal year’s facility costs ranged from $84K to over
         $100K/month in Apr-June 2018.
      • Outside Services Expenses – the Company expects these expenses to decline by approximately $0.9 million
         in FYE2019. The Company is now using new localization software, which is much more efficient and
         cost-friendly. Additionally, the sales volume for Visual Sound has a large outside services cost component
         – and with lower than expected sales in this division, the Company expects lower outside services expense.
      • Reduction Offsets – the First Amended Disclosure Statement shows an increase in projected professional
         fees of approximately $300K, as a result of legal and consulting fees associated with the continued
         Company’s bankruptcy proceedings.

HISTORICAL EXPENSE REDUCTIONS FROM 10/11/2017 TO 10/11/2018:
      • A reduction in force of 65 employees has been completed over the past year, reducing total headcount
         from 261 to 196 – resulting in an annual payroll and benefit expense reduction of $3.3 million.
      • Annual facility costs have been reduced over the past year by $2.2 million, as a result of the Company’s
         exit of its former Empire location as well as one of its storage facilities. Additionally, the Company was
         able to negotiate a favorable renewal with its telecommunications provider, yielding an additional $300K
         of annualized savings.
      • Outside services costs have been reduced by approximately $900K due to the Company’s
         implementation of new localization software, as described above.




                                                                                                              052
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 55 of 85




                            EXHIBIT 3


                                                                           053
                    Case 2:17-bk-22432-WB             Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                                    Desc
                                                       Main Document    Page 56 of 85


Point.360
Historical P&Ls 2012-2017

                                         FYE 2012        %      FYE 2013        %      FYE 2014        %      FYE 2015        %      FYE 2016        %        FYE 2017         %
 REVENUE                               34,959,514    100.0    30,936,633    100.0    25,733,013    100.0    21,580,683    100.0    37,570,428    100.0      27,807,076     100.0

 COST OF GOODS SOLD:
  Material Cost                         1,941,216     5.6      1,510,181     4.9      1,254,181     4.9        867,293     4.0      1,023,517     2.7          620,945      2.2
  Wages & Benefits                     13,104,765    37.5     13,159,338    42.5     10,746,842    41.8      9,061,715    42.0     19,885,575    52.9       14,453,028     52.0
  Production Equipment                    861,537     2.5        712,241     2.3        623,292     2.4        461,044     2.1      1,396,493     3.7          678,158      2.4
  Delivery Costs                          717,929     2.1        583,894     1.9        473,777     1.8        280,945     1.3        486,352     1.3          244,877      0.9
  Outside Services                        416,937     1.2        680,785     2.2        926,671     3.6        858,783     4.0      1,413,346     3.8        1,594,914      5.7
  Facility Costs                        2,799,793     8.0      2,050,176     6.6      2,140,353     8.3      1,932,752     9.0      3,859,902    10.3        4,248,339     15.3
  Allocations (non-corporate)                   0     0.0              0     0.0              0     0.0              0     0.0              0     0.0                0      0.0
  Depreciation                          2,221,594     6.4      1,722,149     5.6      1,181,979     4.6        743,659     3.4      1,179,380     3.1        1,141,024      4.1
 TOTAL COST OF SERVICES                22,063,771    63.1     20,418,764    66.0     17,347,094    67.4     14,206,190    65.8     29,244,565    77.8       22,981,285     82.6
 GROSS MARGIN                          12,895,743    36.9     10,517,869    34.0      8,385,919    32.6      7,374,493    34.2      8,325,864    22.2         4,825,791    17.4

 SELLING EXPENSES:
  Sales Personnel Costs                  732,192      2.1       687,373      2.2       779,958       3.0      603,168       2.8     1,461,342      3.9          876,905      3.2
  Travel & Entertainment                  83,671      0.2       105,973      0.3       108,097       0.4       89,056       0.4       122,299      0.3           70,028      0.3
  Advertising & Promo                     71,381      0.2        43,187      0.1        38,708       0.2       64,314       0.3        10,856      0.0            9,594      0.0
  Bad Debt Expense                        38,351      0.1        34,651      0.1       (95,522)     (0.4)      24,168       0.1        42,540      0.1           37,191      0.1
  Allocations (sales pools)                    0      0.0             0      0.0             0       0.0            0       0.0             0      0.0                0      0.0

 GENERAL & ADMIN COSTS:
  Admin Personnel Costs                 5,778,504    16.5      5,876,989    19.0      5,544,331    21.5      5,352,551    24.8      9,750,111    26.0         7,580,139    27.3
  Supplies                                530,907     1.5        794,085     2.6        519,603     2.0        233,690     1.1        323,161     0.9           271,546     1.0
  Professional Fees                       472,483     1.4        438,329     1.4        418,445     1.6        437,547     2.0        660,818     1.8           558,598     2.0
  Facility Costs                        2,074,401     5.9      1,787,884     5.8      1,828,112     7.1      1,522,090     7.1      1,878,158     5.0         2,047,796     7.4
  Other Indirect                        1,575,639     4.5      1,530,156     4.9      1,535,125     6.0      1,382,686     6.4      1,988,586     5.3         2,290,126     8.2
  Allocations (non-corporate)                   0     0.0              0     0.0              0     0.0              0     0.0              0     0.0                 0     0.0
  Depreciation                            712,338     2.0        682,914     2.2        659,120     2.6        619,786     2.9        934,493     2.5           952,221     3.4
  Amortization                              3,955     0.0            221     0.0              0     0.0              0     0.0         62,500     0.2            62,500     0.2
 DIRECT SELLING, GEN. & ADMIN          12,073,823    34.5     11,981,763    38.7     11,335,976    44.1     10,329,056    47.9     17,234,864    45.9       14,756,645     53.1
 OP INC BEFORE CORP ALLOCATION           821,921      2.4     (1,463,894)    (4.7)   (2,950,057)   (11.5)   (2,954,563)   (13.7)   (8,909,000)   (23.7)      (9,930,853)   (35.7)

  Corp Allocation                               0     0.0              0     0.0              0      0.0             0      0.0             0      0.0                0      0.0
 OPERATING INCOME                        821,921      2.4     (1,463,894)    (4.7)   (2,950,057)   (11.5)   (2,954,563)   (13.7)   (8,909,000)   (23.7)      (9,930,853)   (35.7)

 Interest (Income)                        (19,990)    (0.1)            0      0.0            47      0.0             0      0.0           (13)     0.0                0      0.0
 Interest Expense                         833,974      2.4       393,948      1.3       285,386      1.1       255,628      1.2       544,620      1.4          628,750      2.3
 Derivative Change                              0      0.0             0      0.0             0      0.0             0      0.0             0      0.0                0      0.0
 Other (Income) Expense                  (439,660)    (1.3)     (647,601)    (2.1)     (587,887)    (2.3)     (324,574)    (1.5)   (4,986,075)   (13.3)        (831,987)    (3.0)
 Income Taxes                                   0      0.0        23,353      0.1         2,448      0.0             0      0.0    (2,709,280)    (7.2)               0      0.0
 TOTAL OTHER (INCOME)/EXPENSE            374,325      1.1       (230,301)    (0.7)     (300,007)    (1.2)      (68,946)    (0.3)   (7,150,748)   (19.0)        (203,237)    (0.7)
 NET INCOME (LOSS)                       447,596      1.3     (1,233,593)    (4.0)   (2,650,050)   (10.3)   (2,885,617)   (13.4)   (1,758,252)    (4.7)      (9,727,617)   (35.0)



 EBITDA                                 4,199,467    12.0      1,588,992     5.1       (521,070)    (2.0)   (1,266,544)    (5.9)   (1,746,552)    (4.6)      (6,943,122)   (25.0)




              GlassRatner Advisory &                                                                                                                        Page 1 of 1
              Capital Group LLC                                                                                                                               5/8/2018


                                                                                                                                                          054
    Case 2:17-bk-22432-WB                 Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                      Desc
                                           Main Document    Page 57 of 85

Point.360
Historical Balance Sheets FYE 2015-2017

                                                       12 mos ended          12 mos ended           12 mos ended
                                                          Jun-15                Jun-16                 Jun-17
        Assets                                                           $               -      $               -
     Cash                                          $           22,331    $               -      $            54,044
     Accounts Receivable                           $        3,316,092    $         5,022,398    $         4,391,976
     Allowance for Bad Debts                       $         (248,795)   $
                                                                         $          (293,133)
                                                                                         -      $
                                                                                                $          (305,577)
                                                                                                                -
       Accounts Receivable, Net                    $        3,067,297    $
                                                                         $         4,729,265
                                                                                         -      $
                                                                                                $         4,086,400
                                                                                                                -
                                                                         $               -      $               -
     Other Receivables                             $          127,236    $           178,549    $            29,470
     Inventory                                     $          135,263    $           127,101    $           112,194
     Prepaid Expenses                              $          187,080    $           318,994    $           173,556
     Prepaid Income Taxes                          $              -      $               -      $               -
     Deferred Income Taxes                         $              -      $
                                                                         $               --     $
                                                                                                $               --
       Total Current Assets                        $        3,539,207    $
                                                                         $         5,402,680
                                                                                          -     $
                                                                                                $         4,455,664
                                                                                                                 -
                                                                         $                -     $                -
                                                                         $                -     $                -
     Property, Plant & Equipment                   $       65,203,799    $        71,890,105    $        63,774,403
     Accumulated Depreciation                      $      (55,977,752)   $
                                                                         $       (57,965,744)
                                                                                          -     $
                                                                                                $       (59,113,750)
                                                                                                                 -
      Property, Plant & Equipment, net             $        9,226,048    $
                                                                         $        13,924,361
                                                                                          -     $
                                                                                                $         4,660,653
                                                                                                                 -
                                                                         $                -     $                -
     Deposits & Other                              $          614,466    $           927,314    $         1,046,165
     Deferred Income Taxes - LT                    $              -      $           419,043    $           419,043
     Goodwill, net                                 $              -      $                -     $                -
     Other intangibles, net                        $              -      $           287,500    $           225,000
     Investment in Acquisitions                    $              -      $
                                                                         $                --    $
                                                                                                $                --
        Total Assets                               $       13,379,721    $
                                                                         $        20,960,898
                                                                                           -    $
                                                                                                $        10,806,525
                                                                                                                  -
                                                                         $               -      $               -
                                                                         $               -      $               -
        Liabilities and Shareholders' Equity                             $               -      $               -
     Accounts Payable                              $          713,668    $           837,356    $         2,305,495
     Accrued Wages & Benefits                      $          972,238    $         2,057,303    $         1,541,700
     Accrued Expenses - Other                      $           25,781    $           187,831    $            73,199
     Revolving Line of Credit                      $          123,527    $           425,423    $         2,145,650
     Curr. Portion of Notes Payable                $        4,937,900    $         4,716,800    $               -
     Curr. portion of cap. leases                  $           55,301    $           101,897    $            79,802
     Income Taxes Payables                         $              -      $           419,043    $           419,043
     Other Current Liabilities                     $          387,110    $
                                                                         $           387,110
                                                                                         -      $
                                                                                                $           586,266
                                                                                                                -
        Total Current Liabilities                  $        7,215,525    $
                                                                         $         9,132,764
                                                                                         -      $
                                                                                                $         7,151,154
                                                                                                                -
                                                                         $               -      $               -
     Deferred Tax Liability                        $              -      $               -      $               -
     Long Term cap. leases                         $           87,820    $            78,780    $           114,043
     Derivative Valuation Liability                $              -      $               -      $               -
     Long term notes payable                       $              -      $         5,868,000    $         6,338,120
     Other Long Term Liabilities                   $        1,838,771    $
                                                                         $         1,451,661
                                                                                         -      $
                                                                                                $         2,117,817
                                                                                                                -
        Total Long Term Liabilities                $        1,926,591    $
                                                                         $         7,398,442
                                                                                         -      $
                                                                                                $         8,569,980
                                                                                                                -
        Total Liabilities                          $        9,142,116    $
                                                                         $        16,531,206
                                                                                         -      $
                                                                                                $        15,721,134
                                                                                                                -
                                                                         $               -      $               -
     Stockholders' Equity                                                $               -      $               -
     Capital Stock                                 $       32,889,916    $        34,840,255    $        35,223,570
     Distributions                                 $              -      $               -      $               -
     Retained Earnings                             $      (25,766,694)   $       (28,652,311)   $       (30,410,563)
     Current Earnings                              $       (2,885,617)   $
                                                                         $        (1,758,252)
                                                                                         -      $
                                                                                                $        (9,727,617)
                                                                                                                -
        Total Stockholders' Equity                 $        4,237,605    $
                                                                         $         4,429,692
                                                                                         -      $
                                                                                                $        (4,914,609)
                                                                                                                -
        Total Liabilities & Stockholders' Equity   $       13,379,721    $
                                                                         $        20,960,898
                                                                                         -      $
                                                                                                $        10,806,525
                                                                                                                -




GlassRatner Advisory &                                                                                            Page 1 of 1

                                                                                                                055
Capital Group LLC                                                                                                   5/8/2018
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 58 of 85




                            EXHIBIT 4


                                                                           056
    Case 2:17-bk-22432-WB                                         Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                                                            Desc
                                                                   Main Document    Page 59 of 85

Point.360
Liquidation Analysis
At Feb. 28, 2019

   Assets
                                                                                                                                     Estimated                              Estimated
                                                                                         2/28/2019                                  Recovery %                              Proceeds $
                                                                                      Est. Book Value
                                                                                        (Unaudited)                            Low                High                 Low                 High
        Cash                                                                          $        95,540            [1]             100%              100%           $     95,540        $     95,540

        Accounts Receivable:
           Accounts Receivable Net of Doubtful Accounts                                        3,763,414         [2]                 70%             80%              2,634,390           3,010,731
           Austin Secured Note                                                                 1,963,942                                                              1,963,942           1,963,942
              Accounts Receivable Equity                                                                                                                                670,448           1,046,789

        Other Receivables                                                                        125,000         [3]                 80%            100%               100,000             125,000
        Inventory                                                                                 50,000         [4]                 50%             70%                25,000              35,000
        Prepaid Expenses                                                                         238,268         [5]                  0%             20%                   -                47,654

        Secured Claims
           Medley-Disputed                                                                     6,500,000        [15]
        Property, Plant & Equipment-Medley collateral                                            726,034         [6]                   0%              0%                    -                     -
        Deposits-Medley Collateral                                                               200,000         [7]                   0%              0%                    -                     -

        Deferred Income Taxes - LT                                                               419,043         [8]                   0%             0%                   -                  -
        Intangible Assets                                                                        120,833         [9]                   0%            20%                   -               24,167
            Total Proceeds Available for Distribution                                                                                                             $    890,988        $ 1,374,149

   Chapter 7 Administrative Claims
                                                                                                                                                                       Low                  High
        Trustee Fees                                                                                            [10]                                                   108,648              123,143
        Trustee's Counsel and Related                                                                           [11]                                                   100,000              200,000
        Rent and Storage                                                                                        [12]                                                   400,000              500,000
        Wind-Down and Professional Fees                                                                                             5.00%        10.00%                 44,549              137,415
        Contingency                                                                                                                 5.00%         5.00%                 44,549               68,707
           Total Liquidation Costs                                                                                                                                     697,747            1,029,265

   Net Proceeds Available to Creditors                                                                                                                            $    193,241        $    344,884


   Estimated Recovery to Creditors:

        Priority Claims
            Professional Fees                                                         $          250,000
            Priority Wages                                                            $           92,685
            Priority Taxes                                                            $          151,822
            Capital Leases                                                            $           52,000
            SAG AFTRA Retirement Fund                                                 $           37,469
            United HealthCare                                                         $          142,153
        Total Priority Claims                                                         $          726,129                                                               726,129             726,129

   Net Proceeds to Unsecured Creditors                                                                                                                            $ (532,888)         $ (381,245)

        Unsecured Claims
           Unsecured Claims                                                           $        1,669,695 [7, 13]
           Medley Chapter 7 Deficiency Claim                                          $        5,573,966  [15]
        Total Unsecured Claims                                                        $        7,243,661  [14]                                                              0.0%               0.0%

    [1] Cash reflected in Debtor's projections as of Feb. 28, 2019.
    [2] These percentages are based upon a review of the detailed aging balances and management’s assessment of the potential collectability.
    [3] Other receivables consist of receivables not directly related to products sold. Includes elevator sub-lease, Beachwood payroll receivable and Sony rebate receivable.
    [4] Inventory consists of raw, work-in-progress and finished goods. The recovery range is based primarily on the Micor inventory appraisal report, with appropriate discounts.
    [5] Prepaids are primarily prepaid service contracts and are believed to be only minimally recoverable.
    [6] This analysis assumes that the PP&E secures Medley's note. It further assumes that no equity would flow from Medley's collateral to the other creditors in liquidation. The value
        shown is derived from an appraisal report dated Aug. 15, 2018
    [7] This analysis assumes that the value of the Deposits in a liquidation scenario is sharply reduced based on the likelihood of landlord offsets for lease defaults.
    [8] Deferred Tax asset is assumed to have no liquidation value in the absence of future taxable income.
    [9] Intangible assets include customer lists and trademarks which are believed to have little or no value in liquidation.       Debtor owns art that may have some modest liquidation value.
   [10] Trustee's fees based on value of assets to be liquidated and distributions to creditors.
   [11] Trustee's legal counsel estimate.
   [12] It is estimated that a Trustee would incur several months rent at the facilities prior to liquidating the various assets.
   [13] The amount showing in this line does not include a Medley deficiency amount.
   [14] This analysis does not take into account any Medley litigation claim.
   [15] This analysis assumes that the Medley claims are not disallowed or subordinated.




                                                                                                                                                                                              057
Case 2:17-bk-22432-WB                  Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                             Desc
                                       Main Document    Page 60 of 85


Point.360
Class 6 General Unsecured

                                                                          Estimated                     Estimated
                                                                          Proceeds $                   Recovery %
                                                                   High                Low          High         Low


Total Claims from Class 6                                          $1,617,228          $1,617,228

Post Effective Date Payout from Debtor's Operating Cash Flow
Payment of $25,000 a month for 36 months                            $900,000            $900,000           56%         56%

Net Proceeds of Sale from Certain Assets [1]
Gross Value                                                        $1,243,132           $729,787
Unrecoverable assets (20%)                                           $248,626           $145,957
Liquidation Cost (8%)                                                 $79,560            $46,706
Net Proceeds                                                         $914,945           $537,123           57%         33%

Total Recovery for Class 6                                         $1,617,228          $1,437,123      100%            89%

[1] Value obtained from James Minchella ASA appraisal                                                                        


    5. Response to Medley Objection Paragraphs 67, 68:
       
3URIHVVLRQDOIHHVDUHHVWLPDWHV)URP-XQHWR$XJXVWWKHUHKDGEHHQFDVKSD\PHQWV
WRSURIHVVLRQDOVWRWDOLQJ7KLVSD\PHQWZDVIRUWKWKHSURIHVVLRQDOLQWHULPIHHVDZDUGV
ILOHGLQ0D\,QWKHSURMHFWHGLQFRPHVWDWHPHQWV([KLELWWRWKH)LUVW$PHQGHG'LVFORVXUH
6WDWHPHQWWKH'HEWRUIRUHFDVWVPRQWKO\SD\PHQWVRIIRUSURIHVVLRQDOIHHVIURP2FWREHU
WKURXJK-DQXDU\DQDPRXQWZKLFKWRWDOV2QWKHHIIHFWLYHGDWHWKH'HEWRU
SURMHFWV DQ DGGLWLRQDO OXPS VXP SD\PHQW WR SURIHVVLRQDOV RI  7KLV IRUHFDVW
FRQWHPSODWHVDQDGGLWLRQDOSD\PHQWRI.WRWKHSURIHVVLRQDOVEHWZHHQ2FWWKURXJKWKH
(IIHFWLYH'DWH7RWDOIHHVWKDWZLOOKDYHEHHQSDLGWRSURIHVVLRQDOVWKRXJKWKH(IIHFWLYH'DWHWRWDO
  EDVHGRQWKHSURMHFWLRQV





                                                               

*ODVV5DWQHU                                                                                                             


                                                                                                                    058
           Case 2:17-bk-22432-WB                                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                                                     Desc
                                                                            Main Document    Page 61 of 85
 Fill in this information to identify the case:

 Debtor name            Point.360 a Califonia corporation

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)               2:17-bk-22432-WB
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $          954,383.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $        7,859,289.41

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $        8,813,672.41


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        9,007,267.11


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$        4,235,546.57


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         13,242,813.68




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 1996-2016 CIN Group - www.cincompass.com

                                                                                                                                                                                                059
           Case 2:17-bk-22432-WB                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                      Desc
                                                            Main Document    Page 62 of 85
 Fill in this information to identify the case:

 Debtor name          Point.360 a Califonia corporation

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)        2:17-bk-22432-WB
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                           $129,209.88


 2.         Cash on hand                                                                                                                                      $0.00


 2.         Cash on hand                                                                                                                                $100.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number

 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $129,309.88
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
      Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Various - See attached                                                                                                        $243,486.23




            7.2.     see attached schedule                                                                                                         $597,342.30

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

                                                                                                                                                 060
           Case 2:17-bk-22432-WB                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                              Desc
                                                            Main Document    Page 63 of 85
 Debtor         Point.360 a Califonia corporation                                               Case number (If known) 2:17-bk-22432-WB
                Name




 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment

 9.         Total of Part 2.                                                                                                           $840,828.53
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
      Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                      2,986,628.00    -                             80,919.00 = ....               $2,905,709.00
                                             face amount                          doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                         $2,905,709.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
      Yes Fill in the information below.
            General description                     Date of the last           Net book value of          Valuation method used   Current value of
                                                    physical inventory         debtor's interest          for current value       debtor's interest
                                                                               (Where available)

 19.        Raw materials
            Tape Stock                              9/30/2017                         $110,164.00         lower of cost or                 $110,164.00



 20.        Work in progress
            Work in progress
            estimated at Oct 10,
            2017                                                                        $20,430.00        pro-rata, cost p                  $20,430.00



 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                           $130,594.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
            No
             Yes
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

                                                                                                                                         061
           Case 2:17-bk-22432-WB                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                               Desc
                                                            Main Document    Page 64 of 85
 Debtor         Point.360 a Califonia corporation                                               Case number (If known) 2:17-bk-22432-WB
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
           No
            Yes. Book value                                      Valuation method                             Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                                Net book value of            Valuation method used   Current value of
                                                                              debtor's interest            for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                          $226,254.00           net Book Value                   $226,254.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer Hardware                                                         $105,750.00           net book value                   $105,750.00


           Computer Software                                                         $174,399.00           net book value                   $174,399.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles
           42.1. Collectible artwork included in
                    purchase of the Modern Video assets                              $121,296.00           GAAP cost alloca                 $121,296.00



 43.       Total of Part 7.                                                                                                                $627,699.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
           Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

                                                                                                                                          062
           Case 2:17-bk-22432-WB                           Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                         Desc
                                                            Main Document    Page 65 of 85
 Debtor         Point.360 a Califonia corporation                                            Case number (If known) 2:17-bk-22432-WB
                Name

     No.    Go to Part 9.
    Yes Fill in the information below.
           General description                                               Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers (i.e.,      debtor's interest      for current value        debtor's interest
           VIN, HIN, or N-number)                                            (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.    Owned vehicles                                                     $3,786.00    net book value                       $3,786.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
           homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery and Equipment                                                $2,668,229.00     net book value                  $2,668,229.00


           various various
           Machinery & Equipment - Software                                                $0.00    net book value                              $0.00


           HD Telecine - Hi-Def audi visuals systems                                       $0.00    net book value                              $0.00


           various various
           Capitalized Leases - GAAP Cost                                           $135,585.00     at GAAP calculat                  $135,585.00



 51.       Total of Part 8.                                                                                                     $2,807,600.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
           Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
           No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                   Nature and extent   Net book value of      Valuation method used   Current value of
           property                                      of debtor's         debtor's interest      for current value       debtor's interest
           Include street address or other               interest in         (Where available)
           description such as Assessor                  property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

                                                                                                                                    063
            Case 2:17-bk-22432-WB                          Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                           Desc
                                                            Main Document    Page 66 of 85
 Debtor         Point.360 a Califonia corporation                                             Case number (If known) 2:17-bk-22432-WB
                Name

            55.1.   2701 Media Center
                    Dr, Los Angeles, CA
                    90065-1700
                    Leasehold
                    interest-Lease #1                                                       $0.00                                              $0.00


            55.2.   2300 W Empire Ave #
                    100, Burbank, CA
                    91504-3399
                    Leasehold
                    Interest-Lease #2                                                       $0.00                                              $0.00


            55.3.   1133 N Hollywood
                    Way, Burbank, CA
                    91505-2528
                    Leasehold interest -
                    Lease #3                                                                $0.00                                              $0.00


            55.4.   Lease hold
                    improvements in
                    Leases 1, 2 and 3                                               $954,383.00        net book value                   $954,383.00



 56.        Total of Part 9.                                                                                                         $954,383.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
            Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
    Yes Fill in the information below.
            General description                                             Net book value of          Valuation method used   Current value of
                                                                            debtor's interest          for current value       debtor's interest
                                                                            (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            customer relationships                                                  $143,750.00        GAAP valuations                  $143,750.00



 64.        Other intangibles, or intellectual property
            Trade Names                                                              $65,625.00        net book value                    $65,625.00


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

                                                                                                                                      064
            Case 2:17-bk-22432-WB                        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                           Desc
                                                          Main Document    Page 67 of 85
 'HEWRU         3RLQWD&DOLIRQLDFRUSRUDWLRQ                                             &DVHQXPEHU(If known) EN:%
                1DPH



         *RRGZLOO

         7RWDO RI 3DUW                                                                                                       
            $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH

         'R \RXU OLVWV RU UHFRUGV LQFOXGH SHUVRQDOO\ LGHQWLILDEOH LQIRUPDWLRQ RI FXVWRPHUV DV GHILQHG LQ  86&  $ DQG "
            1R
             <HV
         ,V WKHUH DQ DPRUWL]DWLRQ RU RWKHU VLPLODU VFKHGXOH DYDLODEOH IRU DQ\ RI WKH SURSHUW\ OLVWHG LQ 3DUW "
            1R
             <HV
         +DV DQ\ RI WKH SURSHUW\ OLVWHG LQ 3DUW  EHHQ DSSUDLVHG E\ D SURIHVVLRQDO ZLWKLQ WKH ODVW \HDU"
            1R
             <HV
 3DUW       $OO RWKHU DVVHWV
 'RHV WKH GHEWRU RZQ DQ\ RWKHU DVVHWV WKDW KDYH QRW \HW EHHQ UHSRUWHG RQ WKLV IRUP"
    ,QFOXGH DOO LQWHUHVWV LQ H[HFXWRU\ FRQWUDFWV DQG XQH[SLUHG OHDVHV QRW SUHYLRXVO\ UHSRUWHG RQ WKLV IRUP

   1R*RWR3DUW
    <HV )LOO LQ WKH LQIRUPDWLRQ EHORZ
                                                                                                                             &XUUHQW YDOXH RI
                                                                                                                             GHEWRU V LQWHUHVW


         1RWHV UHFHLYDEOH
            'HVFULSWLRQ LQFOXGHQDPHRIREOLJRU

         7D[ UHIXQGV DQG XQXVHG QHW RSHUDWLQJ ORVVHV 12/V
            'HVFULSWLRQ IRU H[DPSOH IHGHUDO VWDWH ORFDO

         ,QWHUHVWV LQ LQVXUDQFH SROLFLHV RU DQQXLWLHV                                                                   Key Man Life Policy
         &DXVHV RI DFWLRQ DJDLQVW WKLUG SDUWLHV ZKHWKHU RU QRW D ODZVXLW
            KDV EHHQ ILOHG                                                                                                   
                                                                                                                            6HH DWWDFKPHQW
         2WKHU FRQWLQJHQW DQG XQOLTXLGDWHG FODLPV RU FDXVHV RI DFWLRQ RI                                                 9DOXH XQGHWHUPLQHG
            HYHU\ QDWXUH LQFOXGLQJ FRXQWHUFODLPV RI WKH GHEWRU DQG ULJKWV WR
            VHW RII FODLPV

         7UXVWV HTXLWDEOH RU IXWXUH LQWHUHVWV LQ SURSHUW\

         2WKHU SURSHUW\ RI DQ\ NLQG QRW DOUHDG\ OLVWHG Examples: 6HDVRQWLFNHWV
            FRXQWU\FOXEPHPEHUVKLS

            6HHDWWDFKHG                                                                                                        8QGHWHUPLQHG
                                                                                                                                         



         7RWDO RI 3DUW                                                                                                               
            $GGOLQHVWKURXJK&RS\WKHWRWDOWROLQH

         +DV DQ\ RI WKH SURSHUW\ OLVWHG LQ 3DUW  EHHQ DSSUDLVHG E\ D SURIHVVLRQDO ZLWKLQ WKH ODVW \HDU"
            1R
             <HV




2IILFLDO)RUP$%                                      6FKHGXOH$%$VVHWV5HDODQG3HUVRQDO3URSHUW\                                   SDJH 
6RIWZDUH &RS\ULJKW F  &,1 *URXS  ZZZFLQFRPSDVVFRP

                                                                                                                                    065
            Case 2:17-bk-22432-WB                                  Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                                   Desc
                                                                    Main Document    Page 68 of 85
 Debtor           Point.360 a Califonia corporation                                                                    Case number (If known) 2:17-bk-22432-WB
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $129,309.88

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $840,828.53

 82. Accounts receivable. Copy line 12, Part 3.                                                                  $2,905,709.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $130,594.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $627,699.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                   $2,807,600.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                          $954,383.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $209,375.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                           $7,651,115.41            + 91b.              $954,383.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $8,605,498.41




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2017 CIN Group - www.cincompass.com

                                                                                                                                                                      066
  Case 2:17-bk-22432-WB          Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20           Desc
                                  Main Document    Page 69 of 85


Point.360
Summary of Deposits
at 10/10/2017


Description                                            Name of Deposit Holder           Value
Media Center Real Property Lease Deposit   Leafs Properties                           250,000.00
HWAYLease Deposit                          HWAY, LLC                                  197,902.00
UPS Security Deposit                       UPS                                            970.00
Parking Security Deposit                   Westside Medical Park                        2,000.00
Security Deposit                           Tate & Partners                                350.00
Landlord Security Deposit - MovieQ          WRI West Gate South LP-Security deposit     4,500.00
Landlord Security Deposit - MovieQ          Harbor Center Partners                      7,960.49
Landlord Security Deposit - MovieQ          Price Reit Inc. The                         4,000.00
Empire Lease Deposit                       REEP-OFC 2300 EMPIRE CA LLC                113,790.00
Capital Lease Deposits                     Jules & Associates                          12,354.94
Utility Deposit                            DWP                                            200.00
Utility Deposit                            Gas Company                                    700.00
Utility Deposit                            Southern California Edison                     630.00
Insurance Binder Deposit                   Lincoln Financial Group                      1,984.87

Total Deposits:                                                                       597,342.30




                                                                                            067
       Case 2:17-bk-22432-WB Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20 Desc
Point.360                     Main Document    Page 70 of 85
Prepaid Expenses
at 10/10/2017
                                                                                             Prepaid
                                                                                            Balance At
Description                                                   Category                      9/30/2017
Adobe                                                         General Service Contract             89.97
CDW Direct                                                    General Service Contract            629.47
Daystrom                                                      General Service Contract          1,451.19
Digital Film Technology                                       General Service Contract          2,390.63
Digital River                                                 General Service Contract          3,499.10
Dolby Lab                                                     General Service Contract          4,166.67
Dunn & Bradstreet                                             General Service Contract          1,722.23
Eplus                                                         General Service Contract         42,545.36
GenArts                                                       General Service Contract             70.79
Infotrac                                                      General Service Contract            130.00
Keycode Media                                                 General Service Contract          7,314.00
LDP Associates                                                General Service Contract          6,425.00
Plixer International                                          General Service Contract            439.75
Signiant                                                      General Service Contract         31,875.01
Softchoice                                                    General Service Contract          2,026.76
Tungsten                                                      General Service Contract          1,075.00
OTC Markets Group                                             General Service Contract          5,000.00
GENWORTH                                                      PREPAID INSURANCE                 2,595.83
Los Angeles County Tax Collector                              PERSONAL PROPERTY TAX           127,480.97
CITY OF LOS ANGELES                                           PREPAID BUSINESS LICENSE          2,558.50

   Total:                                                                                      243,486.23




      Copy of Prepaid Support - 14 Days.xlsPrepaids-General
                                                                                         068
                                                                                10/30/20172:32 PM
                                                                      Point .360.
                                                                    Sch A /B part 8
                                                                     Question 47
                                                                  Point.360
                                                                 Auto Listing

                        Vehicle Description
      No.                                                      Garaging City and State              VIN/Serial No.
                       Year, Make and Model
      1       2008 Chevrolet E35C                             Burbank, CA                1GCHG35KX81181558
                                                                                                                                                        Case 2:17-bk-22432-WB




      2       2011 Chevrolet E35C                             Los Angeles, CA            1GCZGUC4B1152296
      3       2016 Toyota Highlander Limited                  Los Angeles, CA            5TDYKRFH3GS132577
      4       2003 CHEVROLET SILVERADO TRUCK                  Burbank, CA                2GCEC19V131201299
      5       2005 DODGE CARAVAN 2                            Burbank, CA                1D46P25B95B429300
      6       2007 MITSUBISHI FUSO FE140                      Burbank, CA                JL6BBG1S77K019887
                                                                                                                                 Main Document




      7       TOYOTA COROLLA 2009 NEW                         Burbank, CA                JTDBL40E499092046
      8       2010 FORD TRANSIT                               Burbank, CA                NM0LS7DNXAT026639
      9       2010 FORD TRANSIT                               Burbank, CA                NM0LS7DN6AT026640
      10      2005 FORD F150 SUPER CREW CAB                   Burbank, CA                1FTPW125X5KF07415
                                                                                                                                                  Page 71 of 85




                        Vehicle Description                      Loss Payee and/or
      No.                                                                                              Address
                       Year, Make and Model                      Additional Insured
          1   2011 Chevrolet E35C                                Leased - Enterprise      17210 South Main St., Unit LA693P
                                                                                                 Gardena, CA 90247
          2   2016 Highlander Limited                         Leased - Toyota of Orange 1400 N. Tustin Ave., Orange, CA 92867
                                                                                                                                Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20




069
                                                                                                                                                        Desc




      Sch A-Bpart 8-47.xls Auto Listing 10/30/2017 12:35 PM
Case 2:17-bk-22432-WB        Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                Desc
                              Main Document    Page 72 of 85


 1                                               Addendum

 2                                        Part 11; Items 70, 74, 75

 3   Other Assets:

 4   70.1, 74.1, 75.1:       Point.360 possesses a meritorious claim against: (1) an ex-project manager,
     Jeanette Lynn Zepeda, for breach of duty of loyalty, tortious interference with prospective
 5   economic relations, breach of contractual confidentiality obligations, (2) Zepeda’s new employer,
     Roundabout Entertainment, Inc., for aiding and abetting Zepeda’s breach of duty of loyalty, unfair
 6
     business practices, unjust enrichment and conversion, and (3) other as yet unknown individuals for
 7   similar claims, arising out of Zepeda’s and Roundabout’s orchestration of the mass departure of
     Point.360’s employees and accounts during the course of Zepeda’s employment with Point.360.
 8   Zepeda and Roundabout’s actions caused Point.360 to suffer hundreds of thousands of dollars in
     lost business and profits.
 9
     70.2, 74.2, 75.2:       Point.360 is investigating and fully reserves all rights, claims and defenses
10
     arising from its acquisition of the assets of Modern VideoFilm (“MVF”) in 2015. On July 8,
11   2015, Point.360 acquired certain assets of MVF including, but not limited to, MVF’s equipment,
     inventory, and accounts receivable. Point.360 concurrently entered into a Term Loan Agreement
12   with Medley Capital Corporation and Medley Opportunity Fund II, LP (collectively “Medley”).
     The Medley Term Loan Agreement is comprised of a five-year term loan facility in the amount of
13   $6,000,000, $1,000,000 of which was funded on the July 8, 2015 closing date. As of March 31,
14   2017, the Company had borrowed the $6,000,000 under the Medley Loan Agreement. Debtor has
     elected to pay interest as payment in kind (“PIK”) as permitted by the Loan Agreement. The
15   outstanding principal balance and all accrued and unpaid interest on the Term Loan are due and
     payable on July 8, 2020. As further consideration for the MVF sale purchase transaction, the
16   Debtor issued 2,000,000 shares of common stock, and five-year warrants to purchase an aggregate
     of 800,000 shares of common stock at an exercise price of $0.75 per share. As consideration for
17   the Medley Loan Agreement, the Debtor also issued warrants to Medley to purchase an aggregate
18   of 500,000 shares of common stock.
             The MVF transaction resulted in substantial and unanticipated operating losses requiring
19   that Debtor reorganize its financial affairs. Point.360 entered into the MVF acquisition in reliance
     on misleading information concerning MVF’s profitability. For example, Point.360 was given pro
20   forma projections showing $29 million in sales and $4.1 million in EBITDA for the 2015 - 2016
     period. Actual results after the MVF acquisition resulted in $15.6 million in sales and EBITDA of
21   negative $6.3 million. This $10.4 million difference between projected and actual EBITDA for
22   2105 - 2016, which continued into the fiscal 2017 period, has resulted in Debtor’s need for
     financial reorganization.
23           Claims by prior ownership related to the MVF sale were asserted in Los Angeles Superior
     Court case number BC583437 captioned, Moshe Barkat and Modern VideoFilm Holdings, LLC
24   vs. Medley Capital Corporation; Medley Opportunity Fund II LLP; MCC Advisors, LLC; Deloitte
     Transactions and Business Analytics, LLP A/K/A/ Deloitte CRG; Charles Sweet; Modern
25
     VideoFilm, Inc. and Does 1 through 10 inclusive. The facts, circumstances and claims set forth in
26   the Barkat complaint, among others, may give rise to claims held by Point.360 against some or all
     of the same parties.
27

28


                                                    -1-                                      070
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20             Desc
                             Main Document    Page 73 of 85


 1   70.3, 74.3, 75.3:      Based, in part, upon Point.360’s acquisition on Modern Video’s claims and
     causes of action arising out of Modern Video’s business operations, Point.360 possesses a
 2   meritorious claim against: (1) ex-Modern Video employees for misappropriation of trade secrets,
     breach of duty of loyalty and tortious interference with prospective economic relations, and (2)
 3
     Visual Data for aiding and abetting the ex-employees’ breach of duty of loyalty, unfair business
 4   practices, unjust enrichment and conversion. The ex-employees and Visual Data’s actions caused
     Modern Video and Point.360 to lose $8-10 million dollars in lost business.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-                                    071
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 74 of 85




                            EXHIBIT 5


                                                                           072
          Case 2:17-bk-22432-WB                            Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                        Desc
                                                            Main Document    Page 75 of 85
 Debtor       Point.360 a Califonia corporation                                                         Case number (if known) 2:17-bk-22432-WB




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                           Dates               Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply
       3.1.
               Various see attached schedule for                             See attached               $2,954,951.85          Secured debt
               total                                                         schedule for                                      Unsecured loan repayments
                                                                             totals by                                         Suppliers or vendors
                                                                             creditor for                                      Services
                                                                             the last 90                                       Other
                                                                             ddays.

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount may be
   adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                            Dates               Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    BELL, SAM P.                                                  10/28/2016                     $12,125.00        Director fees, and expense
               2701 Media Center Dr                                                                                           reimbursement
               Los Angeles, CA 90065-1700
               director

       4.2.    DELANG, J.R.                                                  10/19/2016                     $10,250.00        director fees and expense
               2701 Media Center Dr                                                                                           reimbursement
               Los Angeles, CA 90065-1700
               Directors

       4.3.    HUTCHINS, GREGORY                                             10/19/2016                     $10,250.00        director fees and expense
               2701 Media Center Dr                                                                                           reimbursement
               Los Angeles, CA 90065-1700                         Director

       4.4.    OKI, G. SAMUEL                                                10/19/2016                     $11,250.00        Director fees and expense
               2701 Media Center Dr                                                                                           reimbursement
               Los Angeles, CA 90065-1700
               director

       4.5.    HWAY LLC                                                      various                      $241,401.00         monthly rents for lease
               14140 Ventura Blvd Ste 201                                                                                     property
               Sherman Oaks, CA 91423-2750
               landlord related party

       4.6.    Alan Steel                                                    various                      $135,148.86         Salary and health insurance
               2701 Media Center Dr                                                                                           benefits of former officer to
               Los Angeles, CA 90065-1700                                                                                     resignation date
               former officer

       4.7.    Haig Bagerdjian                                               various                      $359,280.36         Salary Compensation, Health
               2701 Media Center Dr                                                                                           insurance benefits
               Los Angeles, CA 90065-1700
               CEO, Chairman, Shareholder

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 1996-2016 CIN Group - www.cincompass.com

                                                                                                                                                   073
                                                                                                          Point.360
                                                                                                            Sofa
                                                                                                          Part 2 #3.

Paid To Name                         Pay. Amount            Reason           ADDRESS
AUSTIN FINANCIAL SERVICES, INC.        1,623,010.66      Secured Debt        11111 Santa Monica Blvd. #1000 Los Angeles, CA 90025-9823
United Healthcare of California           154,674.81   Suppliers& Services   DEPT. 6940 LOS ANGELES CA 90084-6940
Leafs Properties LP                       142,155.35   Suppliers& Services   1333 CAMINO DEL RIO S., # 310 SAN DIEGO CA 92108
MEDIA STORAGE GROUP                       93,373.40    Suppliers& Services   4804 LAUREL CANYON BLVD. PO BOX 703 VALLEY VILLAGE CA 91607-3717
LA DWP                                    71,323.44    Suppliers& Services   PO BOX 30808 LOS ANGELES CA 90030-0808
BURBANK WATER AND POWER                   62,144.52    Suppliers& Services   P.O. BOX 631 BURBANK CA 91503-0631
Zenith Insurance Company                   52,598.00   Suppliers& Services   FILE 50004 LOS ANGELES CA 90074-0004
Lewis R.Landau Attorney at Law             85,000.00   Suppliers& Services   22287 MULHOLLAND HWY., #318 CALABASAS CA 91302
SFERA STUDIOS LLC                         42,897.13    Suppliers& Services   PO BOX 749663 LOS ANGELES CA 90074-9663
AFCO                                       41,754.16   Suppliers& Services   DEPT LA 21315 PASADENA CA 91185-1315
FPRS Depository Account                    39,095.12   Suppliers& Services   60 Wall St, Mailstop NYC 60-2710
Marsh USA, Inc                             38,877.64   Suppliers& Services   PO BOX 846015 DALLAS TX 75284-0615
QUALITY SOUND WORKS, INC.                 36,982.00    Suppliers& Services   26946 GARRET DRIVE CALABASAS CA 91301
                                                                                                                                                                                                    Case 2:17-bk-22432-WB




JULES AND ASSOCIATES, INC.                29,248.29    Suppliers& Services   515 S. FIGUEROA ST., SUITE 1900 LOS ANGELES CA 90071
SCRIPTZ                                   26,894.00    Suppliers& Services   20362 FAIRWEATHER STREET CANYON COUNTRY CA 91351
CIGNA                                     25,876.33    Suppliers& Services   400 N. BRAND BOULEVARD 5TH FLOOR GLENDALE CA 91203
BANK OF THE WEST                          25,583.64    Suppliers& Services   15165 VENTURA BLVD., SUITE 220 SHERMAN OAKS CA 91403
SUB-TECHS LOCALIZATION SERVICES           25,000.00    Suppliers& Services   345 GULF STREAM WAY COSTA MESA CA 92627
EMPLOYMENT DEVELOPMENT DEPT.              23,238.54    Suppliers& Services   PO BOX 989061 WEST SACRAMENTO CA 95798-9061
MESSENGERS & DISTRIBUTION                 22,608.65    Suppliers& Services   PO BOX 11794 BURBANK CA 91510
IVB MEDIA SERVICES, INC.                  21,712.53    Suppliers& Services   5542 SATSUMA AVENUE NORTH HOLLYWOOD CA 91601
AT&T MOBILITY                             17,460.05    Suppliers& Services   P.O. BOX 6463 CAROL STREAM IL 60197-6463
TELEPACIFIC COMMUNICATIONS                17,164.63    Suppliers& Services   P.O. BOX 509013 SAN DIEGO CA 92150-9013
ATSBAHA, DAVID                            15,256.00    Suppliers& Services   1600 N. SAN FERNANDO BLVD, APT. 103 BURBANK CA 91504
                                                                                                                                                                             Main Document




TroyGould General Account                  15,000.00   Suppliers& Services   1801 CENTURY PARK EAST 16TH FL LOS ANGELES CA 90067-2367
Wilcon                                     15,000.00   Suppliers& Services   624 S. GRAND AVE., SUITE 2500 LOS ANGELES CA 90017
CLOCKWORK CAPTIONS                         14,441.50   Suppliers& Services   G1706, PURVA HIGHLANDS BANGALORE INDIA
PARKING NETWORK                           13,830.00    Suppliers& Services   2300 EMPIRE AVE., SUITE 175 BURBANK CA 91504
LINCOLN FINANCIAL GROUP                   13,713.35    Suppliers& Services   1333 N. CALIFORNIA BLVD., SUITE 345 WALNUT CREEK CA 94596
SFERA LAB LLC                             13,581.88    Suppliers& Services   PO BOX 749663 LOS ANGELES CA 90074-9663
Caaliope Communcations SA DE CV            13,200.00   Suppliers& Services   AV. INSURGENTES SUR 1160 201 COL. TLACOQUEMECATL DE VALLE 03200 BENITO MEXICO 03200
SCENIC EXPRESSIONS, INC.                  13,069.35    Suppliers& Services   8238 LANKERSHIM BLVD. NORTH HOLLYWOOD CA 91605
KEYCODE MEDIA                             10,971.00    Suppliers& Services   270 S. FLOWER STREET BURBANK CA 91502
ADVANCED DIGITAL TECH., INC               10,217.44    Suppliers& Services    1225 WEST 190TH ST., SUITE 460 GARDENA CA 90248
FRONTLINE, LLC                             9,600.00    Suppliers& Services   1640 ARD EEVIN AVENUE GLENDALE CA 91202
                                                                                                                                                                                              Page 76 of 85




NexGuard Labs France S.A.S                  9,500.00   Suppliers& Services   10 SQUARE DU CHENE GERMAIN CESSON SEVIGNE FRANCE 35510
EHRLICH, BRIAN                             9,265.13    Suppliers& Services   2701 Media Center Drive, Los Angeles, CA 90065
IVB Media Services, Inc.                    8,966.94   Suppliers& Services   5542 SATSUMA AVENUE NORTH HOLLYWOOD CA 91601
VISION SERVICE PLAN                        8,472.63    Suppliers& Services   3333 QUALITY DRIVE RANCHO CORDOVA CA 95670
FIRST CHOICE SERVICES                      7,939.59    Suppliers& Services   10907 PAINTER AVE SANTA FE SPRINGS CA 90670
INTERNAL REVENUE SERVICE                   7,173.37    Suppliers& Services   PO BOX 71052 PHILADELPHIA PA 19176-6052
HALLING/MESA LLP                           7,125.00    Suppliers& Services   23586 CALABASAS ROAD, SUITE 200 CALABASAS CA 91302
Analisis y Desarrollo en Sistemas           6,975.70   Suppliers& Services   International
HEMAR, ROUSSO & HEALD, LLP                 6,520.08    Suppliers& Services   15910 VENTURA BLVD., 12TH FLR ENCINO CA 91436
DOLBY LABORATORIES, INC.                   6,500.00    Suppliers& Services   16841 COLLECTIONS CENTER DR. CHICAGO IL 60693
                                       2,954,991.85
                                                                                                                                                                            Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20




   These are the totals compiled from numerous detail payments by
   creditor for the previous 90 days, in excesss of $6,425.




074
                                                                                                                                                                                                    Desc




         Copy of Disbursements.xlsx.xls All Creditors >6425                                          11/1/2017 11:27 AM                                            Page 1
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 77 of 85




                            EXHIBIT 6


                                                                           075
Case 2:17-bk-22432-WB             Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                      Desc
                                   Main Document    Page 78 of 85



                                  UNEXPIRED LEASES TO BE ASSUMED


                  LEASES                             ARREARS/DMGS                     METHODS OF CURE

 ●   Description = 2701 Media Center Drive,   ●   Default amt = $152,461.60 per   ●   Method of curing
     Los Angeles, CA 90065                        POC 63-1                            default & loss = Paid on
 ●   Lessor’s name = LEAFS Properties, LP     ●   Actual pecuniary loss = N/A         Effective Date

 ●   Lessee’s name = Debtor                                                       ●   Means of assuring
                                                                                      future performance = Plan
 ●   Expiration date = 3/31/21                                                        confirmation



 ●   Description = 1122 and 1133 North        ●   Default amt = $803,926.13 per   ●   Method of curing
     Hollywood Way, Burbank, CA 91505             POC 48                              default & loss = Satisfied
 ●   Lessor’s name = HWAY, LLC                ●   Actual pecuniary loss = N/A         by issuance of 5,000,000
                                                                                      shares constituting 100%
 ●   Lessee’s name = Debtor                                                           of Debtor’s new common
 ●   Expiration date = 10/31/27                                                       stock on Effective Date.
                                                                                  ●   Means of assuring
                                                                                      future performance = Plan
                                                                                      confirmation




                                                                                                        076
Case 2:17-bk-22432-WB               Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                     Desc
                                     Main Document    Page 79 of 85



                                 EXECUTORY CONTRACTS TO BE ASSUMED

               CONTRACT                             DEFAULT/DMGS                   METHODS OF CURE

●     Description = Toyota Lease Trust         ●    Default amt = $5,435.92    ●    Method of curing default
             (operating lease)                 ●    Actual pecuniary loss =         & loss = Paid on Effective
●     Lessor’s name = Toyota Financial                     N/A                      Date

●     Lessee’s name = Debtor                                                   ●    Means of assuring
                                                                                    Performance = Plan
●     Expiration date = 2/25/2019                                                         confirmation
●     Description = Operating Lease            ●    Default amt = $8,972.05    ●    Method of curing default
             (copiers)                         ●    Actual pecuniary loss =         & loss = Paid on Effective
●     Lessor’s name = De Lage Landen                       N/A                      Date
             Financial Service                                                 ●    Means of assuring
●     Lessee’s name = Debtor                                                        performance = Plan
                                                                                    confirmation
●     Expiration date = 11/29/2019
●     Contract description = Capital Leases    ●    Default amt = $34,558.00   ●    Method of curing default
●     Lessor’s name = Jules & Associates       ●    Actual pecuniary loss =         & loss = Paid on Effective
                                                           N/A                      Date
●     Lessee’s name = Debtor
                                                                               ●    Means of assuring
●     Expiration date = 11/2021                                                     performance = Plan
                                                                                    confirmation

●     Contract description = Operating Lease   ●    Default amt = $13,064.93   ●    Method of curing default
●     Lessor’s Name – Wells Fargo              ●    Actual pecuniary loss =         & loss = Paid on Effective
                                                           N/A                      Date
●     Lessee’s name = Point.360
                                                                                    Means of assuring
●     Expiration date = 2/2019                                                      performance = Plan
                                                                                    confirmation
●   Contract description: UnitedHealthcare     ● $142,152.77 per Claim         ●     Cure of pre-petition default
    Insurance Company Group Policy under       No. 33-2.                       per Plan Section II.C.2, and post-
    Group No. 910300                                                           petition amounts to be paid in
●   Counterparty names: UnitedHealthcare                                       accordance with terms of
    Insurance Company and Point.360                                            contract.

●   Expiration date: Evergreen, subject to
    termination provisions in Article 5.




                                                                                                         077
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 80 of 85




                            EXHIBIT 7


                                                                           078
     Case 2:17-bk-22432-WB            Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20 Desc
 18-002                                Main Document    Page 81 of 85               Page 181 of 181
 Point.360                                                                                         August 15, 2018
  Column1                Sum of Sell High    Sum of Sell Low
  Gross Sale                   $1,243,132.00         $729,787.00
  After Shrink 20%               $994,505.60         $583,829.60
  After sell cost 8%             $914,945.15         $537,123.23

  The top line is the Gross recovery estimate.
  The shrinkage deduction takes into account what amount of assets that will not be saleable due to condition or
  other issues. This is reasonable and my be even optimistic due to the time asset have been offline in deep
  storage.
  The after-sale cost account for the cost of moving money, advertising and listing assets but does not account for
  labor and move, assess, track, pack, and ship the sold assets




The complete MICOR report is available upon request to Debtor's counsel at lew@landaunet.com or this link:
https://www.dropbox.com/s/w3wm6yhyq9ov38b/MVF%20Surplus%20Asset%20Valuation%20Report.pdf?dl=0




 Micor Analytics, Inc.
 7538 St. Louis Ave.                                                                               847-329-8590
 Skokie, IL 60076                                                                                     079
                                                                                          www.micoranalytics.com
Case 2:17-bk-22432-WB   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20   Desc
                         Main Document    Page 82 of 85




                            EXHIBIT 8


                                                                           080
Case 2:17-bk-22432-WB       Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                  Desc
                             Main Document    Page 83 of 85


 1                            DECLARATION OF HAIG S. BAGERDJIAN

 2   I, Haig S. Bagerdjian, do hereby declare:

 3          1.      I am the president of Point.360, a California corporation (“Point.360” or “Debtor”)

 4   and I have personal knowledge of the facts set forth herein. I offer this declaration in support of

 5   the Debtor’s Second Amended Disclosure Statement Describing Chapter 11 Plan filed December

 6   10, 2018 (“Disclosure Statement”).

 7          2.      On October 10, 2017, the Debtor filed a voluntary chapter 11 petition. The Debtor

 8   continues to manage and operate its business as a debtor in possession pursuant to 11 U.S.C. §§

 9   1107 and 1108. An Official Committee of Creditors Holding Unsecured Claims has been

10   appointed in Debtor’s case.

11          3.      I have reviewed the foregoing Second Amended Disclosure Statement and believe

12   that all statements contained therein and exhibits thereto are true, correct and accurate and that

13   Debtor can reasonably perform the proposed plan if confirmed.

14          I declare under penalty of perjury under the laws of the United States of America that the

15   foregoing is true and correct to the best of my knowledge, information and belief.

16          Executed this 10th day of December 2018 at Los Angeles, California.

17

18
                                                           /s/ Haig S. Bagerdjian
19                                                         Haig S. Bagerdjian
20

21

22

23

24

25

26

27

28


                                                   -39-
       Case 2:17-bk-22432-WB                      Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                       Desc
                                                   Main Document    Page 84 of 85


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    22287 Mulholland Hwy., # 318
    Calabasas, CA 91302
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 DEBTOR’S SECOND AMENDED DISCLOSURE STATEMENT DESCRIBING SECOND AMENDED CHAPTER 11
________________________________________________________________________________________________
________________________________________________________________________________________________
 PLAN [WITH MINOR MODIFICATIONS 12/10/18]
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
12/10/2018          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  12/10/2018
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Judge Brand, US Bankruptcy Court, 255 E Temple Street, Suite 1382, Los Angeles, CA 90012




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

12/10/2018         Lewis R. Landau                                                             /s/ Lewis R. Landau
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-22432-WB                   Doc 439 Filed 12/10/18 Entered 12/10/18 20:03:20                                      Desc
                                         Main Document    Page 85 of 85


Ponit.360 NEF Service List:

David E Ahdoot on behalf of Creditor AFTRA Retirement Fund dahdoot@bushgottlieb.com, kprestegard@bushgottlieb.com
David E Ahdoot on behalf of Creditor SAG-AFTRA dahdoot@bushgottlieb.com, kprestegard@bushgottlieb.com
David E Ahdoot on behalf of Creditor SAG-AFTRA Health Fund dahdoot@bushgottlieb.com, kprestegard@bushgottlieb.com
Daren Brinkman on behalf of Creditor Committee Official Committee Unsecured Creditors office@brinkmanlaw.com,
brinkmanlaw@ecf.inforuptcy.com
William S Brody on behalf of Creditor Austin Financial Services, Inc. wbrody@buchalter.com,
dbodkin@buchalter.com;IFS_filing@buchalter.com
Sara Chenetz on behalf of Interested Party Sara L. Chenetz schenetz@perkinscoie.com, dlax@perkinscoie.com;cmallahi@perkinscoie.com
Peter A Davidson on behalf of Interested Party Courtesy NEF pdavidson@ecjlaw.com, amatsuoka@ecjlaw.com
W. Jeffery Fulton on behalf of Creditor US Bank National Association jeff@jefffultonlaw.com, Yvonne@jefffultonlaw.com
Brian T Harvey on behalf of Creditor Austin Financial Services, Inc. bharvey@buchalter.com,
IFS_filing@buchalter.com;dbodkin@buchalter.com
Daniel P Hogan on behalf of Debtor Point.360, a California Corporation dhogan@mccabehogan.com, dhogan460@gmail.com
Daniel P Hogan on behalf of Defendant Deloitte Corporate Finance, LLC dhogan@mccabehogan.com, dhogan460@gmail.com
Daniel P Hogan on behalf of Defendant Deloitte Transactions and Business Analytics, LLP dhogan@mccabehogan.com, dhogan460@gmail.com
Daniel P Hogan on behalf of Defendant Medley Capital Corporation dhogan@mccabehogan.com, dhogan460@gmail.com
Daniel P Hogan on behalf of Defendant Medley Opportunity Fund II LP dhogan@mccabehogan.com, dhogan460@gmail.com
Daniel P Hogan on behalf of Plaintiff Point.360, a California Corporation dhogan@mccabehogan.com, dhogan460@gmail.com
Daniel P Hogan on behalf of Special Counsel Daniel P Hogan dhogan@mccabehogan.com, dhogan460@gmail.com
Garrick A Hollander on behalf of Interested Party Modern VideoFilm, Inc. ghollander@wcghlaw.com,
pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
William W Huckins on behalf of Creditor REEP-OFC 2300 Empire CA LLC whuckins@allenmatkins.com, clynch@allenmatkins.com
Robert A Julian on behalf of Defendant Deloitte Corporate Finance, LLC rjulian@winston.com, hhammon@winston.com
Robert A Julian on behalf of Defendant Deloitte Transactions and Business Analytics, LLP rjulian@winston.com, hhammon@winston.com
Robert A Julian on behalf of Defendant Medley Capital Corporation rjulian@winston.com, hammon@winston.com
Robert A Julian on behalf of Defendant Medley Opportunity Fund II LP rjulian@winston.com, hammon@winston.com
Robert A Julian on behalf of Plaintiff Point.360, a California Corporation rjulian@winston.com, hhammon@winston.com
Lance N Jurich on behalf of Defendant Deloitte Corporate Finance, LLC ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
Lance N Jurich on behalf of Defendant Deloitte Transactions and Business Analytics, LLP ljurich@loeb.com,
karnote@loeb.com;ladocket@loeb.com
Lance N Jurich on behalf of Defendant Medley Capital Corporation ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
Lance N Jurich on behalf of Defendant Medley Opportunity Fund II LP ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
Lance N Jurich on behalf of Plaintiff Point.360, a California Corporation ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
Lewis R Landau on behalf of Debtor Point.360, a California Corporation Lew@Landaunet.com
Lewis R Landau on behalf of Plaintiff Point.360, a California Corporation Lew@Landaunet.com
Alvin Mar on behalf of U.S. Trustee United States Trustee (LA) alvin.mar@usdoj.gov
David W. Meadows on behalf of Interested Party Courtesy NEF david@davidwmeadowslaw.com
Shane J Moses on behalf of Interested Party Courtesy NEF smoses@ml-sf.com, csnell@ml-sf.com
Austin P Nagel on behalf of Creditor Toyota Motor Credit Corporation, servicing agent for Toyota Lease Trust melissa@apnagellaw.com
Aleksandra Page on behalf of Creditor BB&T apage@ecf.inforuptcy.com
Sayuj Panicker on behalf of Interested Party Courtesy NEF spanicker@counsel.lacounty.gov
Laura J Portillo on behalf of Creditor Committee Official Committee Unsecured Creditors office@brinkmanlaw.com,
brinkmanlaw@ecf.inforuptcy.com
Justin E Rawlins on behalf of Creditor Medley Capital Corporation jrawlins@winston.com, docketla@winston.com;justin-rawlins-
0284@ecf.pacerpro.com
Justin E Rawlins on behalf of Creditor Medley Opportunity Fund II LP jrawlins@winston.com, docketla@winston.com;justin-rawlins-
0284@ecf.pacerpro.com
Vincent Renda on behalf of Creditor Leafs Properties, LP vr@rendalawoffices.com, ld@rendalawoffices.com
Michael B Reynolds on behalf of Creditor California Physicians' Service, dba Blue Shield of California mreynolds@swlaw.com,
kcollins@swlaw.com
Kevin C Ronk on behalf of Creditor Committee Official Committee Unsecured Creditors Kevin@brinkmanlaw.com,
brinkmanlaw@ecf.inforuptcy.com
Andrea C Rosati on behalf of Creditor LEAFS LP andrea@fsgjlaw.com, linh@fsgjlaw.com
Lisa Seabron on behalf of Creditor WRI West Gate South, L.P. lseabron@weingarten.com
Ronald A Spinner on behalf of Creditor Softitler dba Deluxe Localization Sfera spinner@millercanfield.com
Andrew Still on behalf of Creditor California Physicians' Service, dba Blue Shield of California astill@swlaw.com, kcollins@swlaw.com
Arvin Tseng on behalf of Creditor TROY / GOULD PC atseng@troygould.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Christopher B Wick on behalf of Creditor Crown Communication Inc. cwick@hahnlaw.com, lmay@hahnlaw.com
Latonia Williams on behalf of Creditor UnitedHealthcare Insurance Company lwilliams@goodwin.com, bankruptcy@goodwin.com
Gabe P Wright on behalf of Creditor Crown Communication Inc. GWRIGHT@hahnlaw.COM, mkanamori@hahnlaw.com
